 

                                                                                                                                                                                                                                    

 

 

 

 

 

 

 

MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT

 

among

 

CACI INTERNATIONAL INC

 

as Seller Representative

 

and

 

CACI, INC. - FEDERAL

and certain of its Subsidiaries

 

as Sellers

 

the PURCHASERS party hereto

and                    

MUFG BANK, LTD.,

as the Administrative Agent

 

 

Dated as of December 28, 2018

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

SECTION 1

Definitions and Interpretation

1

 

Section 1.1

Definitions

1

Section 1.2

Interpretations

16

 

SECTION 2

Purchase and Sale; Term

16

 

Section 2.1

Purchase and Sale of Eligible Receivables

16

Section 2.2

Deemed Repurchase by the Sellers

17

Section 2.3

Purchase Price

17

Section 2.4

Maximum Funded Amount; Payment Amount; Termination Payment Amount

18

Section 2.5

Seller Representative

19

Section 2.6

Termination and Reduction of Commitments

19

Section 2.7

Effect of Termination Date

19

Section 2.8

Aggregate Unreimbursed Purchase Discount; Refundable Discount Advance

20

Section 2.9

Eligible Unbilled Receivables

20

Section 2.10

Increase in Aggregate Commitments

21

Section 2.11

Defaulting Purchaser Provisions

22

 

SECTION 3

Fees; Late Payment Amount

23

 

Section 3.1

Late Payment Amount

23

Section 3.2

Payments Generally

23

Section 3.3

Breakage

24

Section 3.4

Ratable Sharing

24

Section 3.5

Payment of Administration Fee

24

Section 3.6

Unused Fee

24

 

SECTION 4

Nature of Facility

25

 

Section 4.1

True Sale

25

Section 4.2

No Liability

25

Section 4.3

Further Assurances

26

 

SECTION 5

Servicer; Purchaser Funding; Distribution from Seller Accounts

26

 

 

Section 5.1

Appointment of each Seller as a Servicer

26

Section 5.2

Servicing Covenants

27

Section 5.3

Unidentified Collections on Receivables; Return of Collections

27

Section 5.4

Past Due Receivables

28

Section 5.5

Termination of Appointment

28

Section 5.6

Purchaser Funding Obligations

29

Section 5.7

Distributions from Seller Accounts

30

- i -



--------------------------------------------------------------------------------

 

SECTION 6

Portfolio Reports; Reconciliation of Receivables

31

 

Section 6.1

Portfolio Reports

31

Section 6.2

Receivable Monitoring Report

31

Section 6.3

Reconciliation Prior to the Termination Date

31

Section 6.4

Reconciliation Following the Termination Date

32

 

SECTION 7

Other Information; the Sellers’ Books and Records; Inspection; the
Administrative Agent’s Records

32

 

 

Section 7.1

Other Information

32

Section 7.2

The Sellers’ Books and Records

32

Section 7.3

Inspection

32

Section 7.4

The Administrative Agent’s Records

33

 

SECTION 8

Conditions Precedent

33

 

Section 8.1

Conditions Precedent to the Closing Date

33

Section 8.2

Conditions Precedent to Each Purchase

34

 

SECTION 9

Representations and Warranties

35

 

Section 9.1

Generally

35

Section 9.2

Purchased Receivables

37

 

SECTION 10

Covenants

39

 

Section 10.1

The Sellers’ Covenants

39

 

SECTION 11

Repurchase of Purchased Receivables

41

 

Section 11.1

Repurchase Price

41

Section 11.2

Repurchase

41

Section 11.3

Repurchase Date

41

 

SECTION 12

Taxes, etc.

42

 

Section 12.1

Taxes

42

Section 12.2

Duties and Taxes

42

 

SECTION 13

The Administrative Agent

43

 

Section 13.1

Appointment and Authorization

43

Section 13.2

Delegation of Duties

43

Section 13.3

Exculpation of Administrative Agent

43

Section 13.4

Reliance by the Administrative Agent

44

Section 13.5

Actions by the Administrative Agent

44

Section 13.6

Non-Reliance on the Administrative Agent and Other Purchasers

44

Section 13.7

Administrative Agent and Affiliates

44

Section 13.8

Successor Administrative Agent

45

- ii -

--------------------------------------------------------------------------------

 

Section 13.9

Reimbursement by the Purchasers

45

 

SECTION 14

Miscellaneous

45

 

Section 14.1

Indemnity

45

Section 14.2

Expenses

46

Section 14.3

Setoff

46

Section 14.4

Notices, Addresses

46

Section 14.5

Certificates and Determinations

47

Section 14.6

Assignments and Transfers

47

Section 14.7

No Waivers, Remedies Cumulative

50

Section 14.8

Amendment

50

Section 14.9

Accounting Treatment; Non-Reliance

50

Section 14.10

Third Party Rights

50

Section 14.11

Counterparts

51

Section 14.12

Entire Agreement

51

Section 14.13

Exclusion of Liability

51

Section 14.14

Invalidity

51

Section 14.15

Governing Law

51

Section 14.16

Consent to Jurisdiction

51

Section 14.17

Waiver of Jury Trial

51

Section 14.18

USA Patriot Act

52

Section 14.19

Confidentiality

52

Section 14.20

Additional Sellers

52

Section 14.21

Termination of Approved Obligor

53

Section 14.22

Addition of Approved Obligor

53

Section 14.23

Designated Projects

53

Section 14.24

Optional Repurchase of Purchased Receivables

53

 

Schedule A-1 Approved Obligors

Schedule A-2 Designated Projects

Schedule B UCC Information

Schedule CElectronic Services Schedule

Schedule DCommitments of the Purchasers

 

Exhibit A-1Form of Portfolio Report

Exhibit A-2Form of Portfolio Report (Delivered Outside of PrimeRevenue System)

Exhibit BForm of Joinder Agreement

Exhibit CForm of Receivable Monitoring Report

- iii -

--------------------------------------------------------------------------------

 

 

MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT

 

MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated as of December 28, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among caCI INTERNATIONAL INC, a Delaware
corporation (“CACI”), caCI, INC. - federal, a Delaware corporation (“CACI
Federal”, an “Initial Seller” and a “Seller”) certain of CACI Federal’s
Subsidiaries party hereto (each, an “Initial Seller” and a “Seller”) and each
Additional Seller (as defined below) that becomes a party hereto (each, a
“Seller”, and collectively, the “Sellers”), each PURCHASER party hereto and MUFG
BANK, LTD. (“MUFG”), as administrative agent for the Purchasers (the
“Administrative Agent”).

 

Recital:

 

From time to time during the term hereof, each Seller may sell accounts
receivable to the Purchasers, and the Purchasers will purchase such accounts
receivable from such Seller, in each case, on the terms and subject to the
conditions set forth in this Agreement.

 

 

SECTION 1. Definitions and Interpretation

Section 1.1Definitions

 

In this Agreement, the following terms shall have the meanings ascribed thereto:

“Account Control Agreement” means a deposit account control agreement with
respect to a Seller Account, in form and substance reasonably satisfactory to
the parties thereto, among the applicable Seller or Seller Representative (in
its capacity as owner of the Seller Account), the Administrative Agent or, with
respect to any Seller Account subject to the Intercreditor Agreement, the
Revolver Agent and the applicable depository institution.

“Accrued Aggregate Unreimbursed Purchase Discount” means, in relation to a given
Settlement Date or Termination Settlement Date, as applicable, the portion of
the Aggregate Unreimbursed Purchase Discount accrued during the immediately
preceding Settlement Period.

“Additional Seller” as defined in Section 14.20.

“Additional Seller Conditions Precedent” means, in respect of any proposed
Additional Seller, that (i) each Purchaser’s know-your-customer requirements
with respect to such proposed Additional Seller have been satisfied; (ii) the
CACI Performance Undertaking covering the obligations of such proposed
Additional Seller has been issued and is in full force and effect; and (iii)
that the Additional Seller has delivered any documents and opinions requested by
the Administrative Agent in its reasonable discretion, it being understood that
deliverables shall be consistent with the conditions precedent described in
Section 8.1; provided that no true sale opinion will be required.

“Adjusted Discount” means, with respect to any Purchased Receivable for a
Settlement Period, an amount determined as follows:

“Adjusted Discount”  =  NFV x DR x (Days / 360), in which:

Term

Definition

 

--------------------------------------------------------------------------------

 

“NFV” equals

Net Face Value of such Purchased Receivable as of the first day of such
Settlement Period

“DR” equals

Adjusted Discount Rate applicable to such Purchased Receivable

“Days” equals

Number of days in such Settlement Period

 

“Adjusted Discount Rate” means, with respect to any Purchased Receivable during
any Settlement Period, a rate per annum equal to the sum of (i) LIBOR as
determined by the Administrative Agent for an assumed interest period of one
month commencing two (2) Business Days prior to the first day of such Settlement
Period, plus (ii) the Applicable Margin.

“Adjusted Purchase Price” as defined in Section 2.3.

“Administration Fee” as defined in Section 3.5.

“Adverse Claim” means any mortgage, assignment, security interest, pledge, lien
or other encumbrance securing any obligation of any Person or any other type of
adverse claim or preferential arrangement having a similar effect (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof), in each case other
than as arising under this Agreement.

“Administration Fee Letter” means a fee letter between the Seller Representative
and MUFG as Administrative Agent regarding any fees to be paid by MUFG in its
role as Administrative Agent.  

“Administrative Agent’s Account” means the account of the Administrative Agent
located at MUFG with account number 0820001155, or such other account as
notified to the Seller Representative from time to time by the Administrative
Agent in writing.

“Affiliate” means, as to any Person, any other present or  future Person
controlling, controlled by or under common control with, such Person.

“Aggregate Commitments” means the sum of the Commitments of the Purchasers.

“Aggregate Unreimbursed Purchase Discount” means, as of any Reconciliation Date,
with respect to all outstanding Purchased Receivables for which the
Administrative Agent elected, in accordance with Section 2.3, not to deduct the
Discount from the Net Face Value when calculating the Purchase Price or Adjusted
Purchase Price of such Purchased Receivables, an amount equal to the aggregate
of all Adjusted Discounts for such Purchased Receivables for the Settlement
Period ending on such Reconciliation Date,  which Adjusted Discounts otherwise
have not been paid by the Seller Representative or any Seller to the
Administrative Agent by deposit into the Administrative Agent’s Account.

“Agreement” as defined in the preamble hereto.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions applicable to any Seller or its Subsidiaries.

 

“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and

2

 

--------------------------------------------------------------------------------

 

regulations promulgated thereunder; and (f) any other applicable Law of the
United States, Canada or any member state of the European Union now or hereafter
enacted to monitor, deter or otherwise prevent: (i) terrorism or (ii) the
funding or support of terrorism or (iii) money laundering.

“Applicable Margin” means 0.83%, per annum.

“Approved Obligor” means each Obligor listed on Schedule A-1, as the same may be
updated from time to time in accordance with Sections 14.21 and 14.22.

“Approved Obligor Buffer Period” means for each Approved Obligor, the number of
days set forth under the heading “Approved Obligor Buffer Period” for such
Approved Obligor on Schedule A-1.

“Approved Obligor Termination Event” means, with respect to a particular
Approved Obligor, (i) the occurrence of a Shutdown of the U.S. Government
affecting such Approved Obligor that lasts at least five (5) Business Days or
(ii) the occurrence of a Non-Payment Event.

“Asset Interest” as defined in Section 2.1(b).

“Assignment and Assumption” means, an assignment and assumption agreement on
customary market terms in form reasonably acceptable to the Administrative
Agent.

“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.

“Billed Receivable” means a Receivable which is evidenced by an Invoice.

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed; provided that, when used in connection with determining LIBOR,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“CACI” as defined in the preamble hereto.

“CACI Performance Undertaking” means the Performance Undertaking, dated as of
December 28, 2018, by CACI, in favor of the Administrative Agent, for the
benefit of the Purchasers.

“Capital Lease” means, with respect to any Person, any lease of any property by
such Person as lessee which would, in conformity with GAAP, be required to be
accounted for as a capital lease on the balance sheet of such Person.

“Closing Date” means, subject to Section 8.1, the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collections” means, with respect to any Purchased Receivable, all payments made
on such Purchased Receivable and any other payments, receipts or recoveries
received by a Seller with respect to such Purchased Receivable.

“Commitment” means, as to each Purchaser, its obligation to purchase Asset
Interests in Purchased Receivables pursuant to Section 2.1(b), in an aggregate
amount at any one time outstanding not to exceed the amount set forth opposite
such Purchaser’s name on Schedule D or in the Assignment and

3

 

--------------------------------------------------------------------------------

 

Assumption pursuant to which such Purchaser becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Contract” means, with respect to any Receivable, the applicable contract, task
order or purchase order with respect to such Receivable between a Seller and the
applicable Approved Obligor, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Conversion Date” as defined in Section 2.9.

“Conversion Date Adjustment Amount” means, with respect to each Eligible
Unbilled Receivable that is the subject of a Conversion Date, the positive
difference, if any, between (a) the amount payable by the applicable Approved
Obligor with respect to such Purchased Receivable immediately prior to its
Conversion Date and (b) the amount payable by the applicable Approved Obligor
with respect to such Purchased Receivable immediately upon giving effect to its
Conversion Date.

“Credit Agreement” means that certain Credit Agreement, dated as of October 21,
2010, among CACI and certain of its Subsidiaries, the lenders named therein and
Bank of America, N.A., as administrative agent, swing line lender and letter of
credit issuer, as amended, restated, amended and restated, supplemented,
refinanced, replaced or otherwise modified from time to time.

“Debt” means, with respect to any Person, (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments and (c) obligations of such Person as lessee
under Capital Leases; provided that “Debt” shall not include borrowings against
the cash surrender value of life insurance policies covering employees of such
Person or its Affiliates and owned by such Person or its Affiliates so long as
(i) recourse for such borrowings is limited to such policies and the proceeds
thereof, (ii) any value assigned to such polices on the consolidated financial
statements of such Person and its Subsidiaries is net of the amount of such
borrowings, (iii) trade and other ordinary course payables and accrued expenses
of such Person arising in the ordinary course of business, (iv) prepaid or
deferred revenue of such Person arising in the ordinary course of business, (v)
purchase price holdbacks of such Person arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
unperformed obligations of the seller of such asset, (vi) purchase price
holdbacks of such Person arising in connection with an acquisition until such
purchase price holdbacks become a liability on the balance sheet of such Person
in accordance with GAAP and (vii) earn-out obligations of such Person until such
obligations become a liability on the balance sheet of such Person in accordance
with GAAP.

“Deemed Repurchase” as defined in Section 2.2.

“Defaulting Purchaser” means, subject to Section 2.11(c), any Purchaser that (a)
has failed to (i) fund all or any portion of such Purchaser’s Pro Rata Share of
any Payment Amount by the time such amount was required to be funded hereunder
unless such Purchaser notifies the Administrative Agent and the Seller
Representative in writing that such failure is the result of such Purchaser’s
good faith determination that one or more of the conditions precedent to funding
(specifically identified in writing and including the particular default if any)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Purchaser any other amount required to be paid by it hereunder within two
Business Days of the date when such payment is due, (b) has notified the Seller
Representative, any Seller, the Administrative Agent, or any Purchaser in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to  the effect that it does not intend
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that

4

 

--------------------------------------------------------------------------------

 

such position is based on such Purchaser’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent or the Seller
Representative, to confirm in writing to the Administrative Agent and the Seller
Representative that it will comply with its prospective funding obligations
hereunder (provided that such Purchaser shall cease to be a Defaulting Purchaser
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Seller Representative) or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of an Insolvency
Event; provided that a Purchaser shall not be a Defaulting Purchaser solely by
virtue of the ownership or acquisition of any equity interest in that Purchaser
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Purchaser
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Purchaser (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Purchaser.  Any
determination by the Administrative Agent that a Purchaser is a Defaulting
Purchaser under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Purchaser shall be deemed
to be a Defaulting Purchaser (subject to Section 2.11(c)) upon delivery of
written notice of such determination to the Seller Representative and each
Purchaser.

“Designated Project” means each project with respect to an Approved Obligor and
listed on Schedule A-2, with each such project to be identified by a specific
project number on the applicable Seller’s accounts receivable platform and, as
the same may be updated by the Seller Representative from time to time in
accordance with Sections 14.23.

“Dilution” means, with respect to any Receivable, (a) any discount, adjustment,
deduction, or reduction (including, without limitation, as a result of any rate
variance under the related Contract or as a result of any set-off whatsoever
effected by the Approved Obligor, whether in relation to a payment obligation,
tax or other amount payable by a Seller to such Approved Obligor (or any other
branch or agency of the U.S. Government)), in each case, that would have the
effect of reducing the amount of part or all of such Receivable and (b) the
Conversion Date Adjustment Amount (if any) with respect to such Receivable.

“Discounted Purchase Price” as defined in Section 2.3.

“Discount Period” means, with respect to any Receivable the number of days from
(and including) the applicable Purchase Date of such Receivable to (but not
including) the date which is the last day of the Approved Obligor Buffer Period
for the Approved Obligor of such Receivable following the Maturity Date of such
Receivable.

“Discount Rate” means, with respect to any Receivable, a rate per annum equal to
the sum of (i) the one-month LIBOR plus (ii) the Applicable Margin.

“Dispute” means, with respect to any Receivable, any Dilution with respect to
such Receivable (other than any Dilutions specifically taken into account in
determining the Purchase Price for such Receivable), or any refusal to pay as a
result of any bona fide dispute, deduction, claim, offset, defense,
counterclaim, discount, retainage, allowance, or warranty issue of any kind
between a Seller and the applicable Approved Obligor (or any of their respective
affiliates) relating to such Receivable, including, without limitation, any
products liability claim arising out of or in connection with such Receivable,
in each case, which is reasonably likely to reduce the amount due and payable by
any Approved Obligor with respect to such Receivable.

5

 

--------------------------------------------------------------------------------

 

“Dollar” and “$” means the lawful currency of the United States of America.

“Eligible Receivable” means a Receivable backed by the full faith and credit of
the U.S. Government and arising from the sale of Goods and Services pursuant to
a Contract arising from a Designated Project with an Approved Obligor, including
Receivables that have been billed pursuant to an Invoice and Eligible Unbilled
Receivables; provided that, with respect to each Eligible Receivable that is a
Billed Receivable, such Receivable shall not be past due; provided further that
Eligible Receivables shall not include any Receivable, the Obligor of which has
agreed to pay such Receivable via credit card; provided further that any
Receivable originated or sold during a Shutdown of the U.S. Government will be a
Non-Affected Receivable.

“Eligible Unbilled Receivable” means a Receivable arising from a “cost plus
fixed fee” or “time and materials” Contract or a “cost plus award or incentive
fee” Contract (but excluding the fee portion of such Contract), in each case,
where work has been performed by the relevant Seller and revenue has been
recognized in accordance with GAAP, thereby generating an unbilled receivable
balance and such Receivable has been recorded in the Seller’s general ledger
system and reported to the Administrative Agent on the applicable Portfolio
Report, including those Receivables that are unbilled due to "administrative
delays" but excluding, without limitation, Excluded Unbilled Receivables.  

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Purchaser or required to be withheld or deducted
from a payment to the Administrative Agent or such Purchaser, (a) Taxes imposed
on or measured by net income (however denominated), franchise Taxes and branch
profits Taxes, in each case, imposed as a result of the Administrative Agent or
such Purchaser (i) being organized under the laws of, or having its principal
office in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) having a present or former connection with the jurisdiction
imposing such Tax (other than any such connection arising solely from the
Administrative Agent or such Purchaser, as applicable, having executed,
delivered, become a party to, performed its obligations under, received payments
under or enforced this Agreement), (b) Taxes attributable to the Administrative
Agent’s or such Purchaser’s failure to provide tax forms to the Seller
Representative in accordance with Section 12.1 and (c) any U.S. federal
withholding Taxes imposed under FATCA.

“Excluded Unbilled Receivables” means each of the following: (i) any unbilled
receivable arising under any Contract with “estimate at completion” adjustments;
(ii) any unbilled receivable arising under a firm-fixed price Contract where the
account debtor is billed less than the amount to be received under the Contract
(based on the “percentage-of-completion” method of revenue recognition); (iii)
any unbilled receivable arising under a Contract where the account debtor is
billed in excess of the costs incurred to date; (iv) any unbilled receivable in
respect of projects where the applicable Seller starts working prior to
obtaining a signed Contract (unless a pre-authorization letter in respect of
such Contract was executed by the contracting officer); (v) any unbilled
receivable arising under a Contract based on milestone billing periods; (vi) any
award or incentive fee structures where the applicable Seller is unable to bill
for the award or fee until the government awards the fee through a formal
contract modification or approval process; and (vii) if an Unbilled Receivables
Ratings Event has occurred, any unbilled receivable.

“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.

“FACA” means the Federal Assignment of Claims Act, 41 U.S.C. § 15, as
supplemented by the Federal Acquisition Regulations, 48 C.F.R.

6

 

--------------------------------------------------------------------------------

 

“Facility Activation Date” means, subject to Section 8.2, the date of the
initial purchase of Receivables under this Agreement.

“Facility Suspension Event” means (i) the occurrence of a Servicer Replacement
Event, (ii) any disclaimer of its obligations by the guarantor under the CACI
Performance Undertaking or failure of the CACI Performance Undertaking to be in
full force and effect or (iii) any disclaimer of its obligations by the Revolver
Agent under the Intercreditor Agreement or failure of the Intercreditor
Agreement to be in full force and effect.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, any current or future regulations or official interpretations thereof
and any agreement entered into pursuant to Section 1471(b)(1) of the Code.

“Final Collection Date” means the Business Day following the termination of
purchases under this Agreement on which all amounts to which the Purchasers
shall be entitled in respect of Purchased Receivables and all other amounts
owing to the Administrative Agent and the Purchasers hereunder and under the
other Purchase Documents are paid in full.

“Final Maturity Date” means the Maturity Date of the last outstanding Purchased
Receivable.

“Funded Amount” means, as of any date of determination, the difference between
(a) the sum of all Purchase Prices paid hereunder and (b) the sum of all
Collections actually received by the Administrative Agent by deposit into the
Administrative Agent’s Account.

“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Goods and Services” means, with respect to any Receivable, those goods sold by
a Seller to the applicable Approved Obligor and any related services provided by
such Seller to such Approved Obligor pursuant to the applicable Contract.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Increase Effective Date” as defined in Section 2.10(d).

“Indemnified Liabilities” as defined in Section 14.1.

“Indemnified Party” as defined in Section 14.1.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Seller
under this Agreement.

“Ineligible Assignee” means any Person whose primary business is to engage in
the sale or provision of information technology services as determined by the
Seller Representative in good faith based on publicly available information.

“Initial Seller” as defined in the preamble hereto.

7

 

--------------------------------------------------------------------------------

 

“Insolvency Event” means, with respect to any Person, such Person (i) is
dissolved (other than pursuant to a consolidation, amalgamation or merger); or
(ii) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due; or
(iii) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; or (iv) institutes or has instituted against it a
proceeding seeking judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency Law or other similar Law affecting creditor’s
rights, or a petition is presented for its winding‑up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within sixty (60) days of the institution or
presentation thereof; or (v) has a resolution passed for its winding‑up,
official management or liquidation; or (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all of its assets; or (vii) has a secured party take possession of all or
substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within sixty (60) days thereafter, or (viii) causes or is subject to any
event with respect to it which, under the applicable Laws of any jurisdiction,
has an analogous effect to any of the events specified in clauses (i) to (vii)
(inclusive), or (ix) takes any corporate or other organizational action to
authorize any of the foregoing.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated on
or about the date hereof, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, by and among the
Purchaser, the Revolver Agent, CACI and the Seller Representative on behalf of
the Sellers.

“Invoice” means, with respect to any Receivable, the invoice with respect to
such Receivable issued by a Seller to the applicable Approved Obligor for the
payment for the applicable Goods and Services supplied provided pursuant to the
applicable Contract.

“Joinder Agreement” means a joinder agreement, in the form of Exhibit B hereto.

“Late Payment Amount” as defined in Section 3.1.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

“LIBOR” means, for any period, an interest rate per annum equal to the
Intercontinental Exchange Benchmark Administration Ltd. (or the successor
thereto if it is no longer making such rates available) LIBOR Rate (“ICE
LIBOR”), as published from time to time by Reuters (currently Reuters LIBOR01
page) (or any other commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time) as of 11:00
a.m. (London time) on the second Business Day preceding such period for deposits
in USD with a term approximately equal to such period. If such rate is not
available at such time for any reason, then LIBOR shall be a rate per annum
equal to the average (rounded upwards if necessary to the nearest 1/100th of 1%)
of the rates per annum at which deposits in USD with a term approximately equal
to such period in a principal amount substantially equal to the applicable
Purchase Price are offered to the principal London office of the Administrative
Agent by three London banks, reasonably selected by the Administrative Agent in
good faith.  Notwithstanding the foregoing, (i) if the LIBOR shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement and (ii) in
the event the applicable interest rate is not available for the term in
question, the

8

 

--------------------------------------------------------------------------------

 

interest rate for such term will be determined by linear interpolation of the
rates available for maturities next higher and next shorter than the relevant
term.

“Material Adverse Effect” as defined in Section 9.1(a).

“Maturity Date” means, with respect to any Receivable, the date on which such
Receivable becomes due and payable as set forth in the applicable Invoice;
provided that, for the purpose of calculating the Discount Period for an
Eligible Unbilled Receivable, the Maturity Date shall be deemed to be the date
falling 120 days after the Purchase Date related to such Eligible Unbilled
Receivable (it being understood that, from and including the Conversion Date for
any such Purchased Receivable, the Maturity Date thereof shall be the date upon
which such Purchased Receivable becomes due and payable as set forth in the
applicable Invoice).

“Maximum Funded Amount” means the lesser of (a) the Total Outstanding Amount and
(b) the Aggregate Commitments.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Net Face Value” means, with respect to any Receivable, the amount payable by
the applicable Approved Obligor under the applicable Invoice, net of any Taxes
and any Dilutions specifically taken into account in determining the Purchase
Price for such Receivable as of the applicable Purchase Date.

“New Purchaser” as defined in Section 2.10(c).

“Non-Affected Receivable” means any Receivable originated or sold during a
Shutdown of the U.S. Government where the Approved Obligor owing on such
receivable is not affected by such Shutdown and is not prevented from making
payments to the applicable Seller or the Administrative Agent (for the ratable
benefit of the Purchasers) on such Receivable.  

“Non-Payment Event” as defined in Section 5.4.

“Obligor” means, with respect to any Receivable, the Person that is obligated to
make payments in respect of such Receivable pursuant to the applicable Contract.

“OFAC” has the meaning set forth in the definition of Sanctioned Person.

“Overdue Receivable” as defined in Section 5.4.

“Participant” as defined in Section 14.6(d).

“PATRIOT Act” as defined in Section 14.18.

“Payment Amount” means, as of any given Settlement Date, the difference between
(a) the Maximum Funded Amount minus the Funded Amount and (b) the Accrued
Aggregate Unreimbursed Purchase Discount minus any Servicing Fee payable to the
Seller Representative (for the benefit of the Sellers) on such Settlement Date
plus any other amounts owing to the Administrative Agent or any Purchaser by a
Seller under this Agreement as of such Settlement Date; provided, however, that
if the Administrative Agent does not receive (on or before 12:00 p.m. (New York
time)) the full amount of any funding expected from the Purchasers, then any
positive Payment Amount will be reduced to $0 in accordance with Section 2.2.

9

 

--------------------------------------------------------------------------------

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Portfolio Report” means (a) at all times prior to the Termination Date, a
servicing report in the form of Exhibit A-1 or, if permitted by Section 6.1, in
the form of Exhibit A-2, as applicable, or otherwise in form and substance
reasonably satisfactory to the Administrative Agent and the Seller
Representative and (b) at all times on and following the Termination Date, a
report in form and substance reasonably satisfactory to the Administrative Agent
and the Seller Representative, and containing (without limitation) the following
information: (i) a list clearly identifying all outstanding Purchased
Receivables, (ii) the amount of all Collections received during the immediately
preceding Settlement Period, together with details as to the Purchased
Receivables in respect of which such Collections were received and (iii) aging
reports with respect to each Purchased Receivable outstanding at such time.

“Prime Commercial Rate” means the rate of interest most recently published in
the Money Rates section of The Wall Street Journal from time to time as the
Prime Rate in the United States of America or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).  Any change in such prime rate shall
take effect at the opening of business on the day specified in the public
announcement of such change. If, for any given date of determination, the Prime
Commercial Rate is determined to be negative, then notwithstanding anything
herein to the contrary, the Prime Commercial Rate for such date shall be deemed
to be zero.

“PrimeRevenue System” means the Administrative Agent's communication tool
accessible via the internet to enable clients to offer various receivables for
sale to the Administrative Agent and for the loading approval and monitoring of
such receivables on a platform, the terms of use of which are set out in
Schedule C and are hereby incorporated herein.

“Proposed Repurchase Date” means, with respect to any Purchased Receivable, the
date set forth in any notice delivered pursuant to Section 11.2 requiring the
repurchase by the applicable Seller of such Purchased Receivable.

“Pro Rata Share” means, with respect to any Purchaser, the result (expressed as
a percentage) of dividing the Commitment of such Purchaser by the Aggregate
Commitments.

“Purchase Date” means, with respect to any Purchased Receivable, the date such
Purchased Receivable is purchased by the Administrative Agent (on behalf of the
Purchasers) pursuant to Section 2.1.

“Purchase Discount” means, with respect to any Receivable, the amount determined
as the “Purchase Discount” in the calculation of the Purchase Price for such
Receivable pursuant to Section 2.3.

“Purchase Document” means each of this Agreement, the CACI Performance
Undertaking, the Intercreditor Agreement, each Portfolio Report and each fee
letter (including any Administration Fee Letter), together with all other
documents, instruments or agreements executed and delivered by a Seller or the
Seller Representative to or for the benefit of the Administrative Agent or any
Purchaser in connection herewith.

10

 

--------------------------------------------------------------------------------

 

“Purchase Price” means, with respect to any Receivable, the amount determined as
the “Discounted Purchase Price” or the “Adjusted Purchase Price,” as applicable,
pursuant to Section 2.3.

“Purchased Receivable” means a Receivable purchased by the Administrative Agent
(on behalf of the Purchasers) in accordance with the terms and conditions
hereof; provided that a Receivable purchased hereunder and subsequently
repurchased by the applicable Seller pursuant to the terms and conditions hereof
shall, upon the Repurchase Date therefor and upon receipt by the Purchasers of
the Repurchase Price therefor, cease to be a Purchased Receivable.

“Purchaser” means each Person listed on Schedule D and any other Person that
shall become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Receivable” means the monetary obligation of an Obligor to a Seller arising
under a Contract which is evidenced by an Invoice or, in the case of an Eligible
Unbilled Receivable, other form of evidence reasonably acceptable to the
Administrative Agent (in each case, including the right to receive payment of
any interest or finance charges or other liabilities of such Obligor under such
Contract), all Related Assets with respect thereto, and all Collections and
other proceeds with respect to the foregoing.

“Reconciliation Date” means the Business Day immediately preceding each
Settlement Date and each Termination Settlement Date.

“Refundable Discount Advance” as defined in Section 2.8(b).

“Refundable Discount Advance Account” as defined in Section 2.8(b).

“Related Assets” means, with respect to any Receivable (i) all related rights
and remedies under or in connection with the applicable Contract, including
bills of lading, bills of exchange, promissory notes and accessions, (ii) all
guaranties, suretyships, letters of credit, security, liens and other
arrangements supporting payment thereof, (iii) all applicable Sales Records
(including electronic records), (iv) all related insurance, and (v) all proceeds
of the foregoing.

“Remittance Account” means the account of the Seller Representative located at
Bank of America, N.A. (ABA No. 051-000-017 (ACH) and 026-009-593 (wires)) with
account number 11211189, or such other account as notified to the Administrative
Agent from time to time by the Seller Representative in writing.

“Repurchase Date” means, with respect to any Purchased Receivable, the date on
which such Purchased Receivable is repurchased by the applicable Seller in
accordance with the terms and conditions hereof.

“Repurchase Event” means, with respect to any Purchased Receivable: (i) any
representation or warranty made by a Seller in Section 9.2 with respect to such
Purchased Receivable shall be materially inaccurate, incorrect or untrue on any
date as of which it is made or deemed to be made (provided that the foregoing
materiality qualifier will not apply to the representations in clauses (o) and
(s) of Section 9.2); (ii) such Purchased Receivable was not an Eligible
Receivable as of its Purchase Date; (iii) a Dispute shall have occurred with
respect to such Purchased Receivable; (iv) the breach of any covenant made by a
Seller in Section 4.3, Section 5.1, Section 5.2 or Section 10.1 with respect to
such Purchased Receivable; or (v) the Administrative Agent elects to cause the
applicable Seller to repurchase an Eligible Unbilled Receivable in accordance
with Section 2.9.

11

 

--------------------------------------------------------------------------------

 

“Repurchase Price” means, with respect to any Purchased Receivable, the amount
determined as the “Repurchase Price” for such Purchased Receivable pursuant to
Section 11.1.

“Requested Aggregate Commitment Increase” as defined in Section 2.10.

“Required Purchasers” means, at any time, Purchasers whose Asset Interests
represent in excess of 50% of the total value of all Asset Interests.  The Asset
Interests of any Defaulting Purchaser shall be disregarded for purposes of
calculating the Required Purchasers.

“Retained Obligations” as defined in Section 4.2.

“Retired Receivable” means a Receivable with an outstanding balance that has
been reduced to zero in the applicable Seller’s accounting records, whether as a
result of the payment of such Receivable, any reduction or adjustment of the
balance of such Receivable, or any combination thereof.

“Revolver Agent” means the administrative agent under the Credit Agreement.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

“Sales Records” means, with respect to any Receivable, the accounts, all sales
ledgers, purchase and sales day books, sales invoices, supply contracts and
other related books and records of a Seller relating to an Approved Obligor and
on an individual Receivable basis for the purpose of identifying amounts paid or
to be paid in respect of such Receivable.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including as of the Closing Date, Cuba,
Crimea (Ukraine), Iran, Syria and North Korea.

“Sanctioned Person”  means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, or as otherwise published from time to
time; (b) that is fifty-percent or more owned, directly or indirectly, in the
aggregate by one or more Persons described in clause (a) above; (c) that is
operating, organized or resident in a Sanctioned Country; (d) with whom engaging
in trade, business or other activities is otherwise prohibited or restricted by
Sanctions; or (e) (i) an agency of the government of a Sanctioned Country, (ii)
an organization controlled by a Sanctioned Country, or (iii) a Person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the U.S. Department of State,
the U.S. Department of Commerce, (b) by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom or (c) by other
relevant sanctions authorities to the extent compliance with the sanctions
imposed by such other authorities would not entail a violation of applicable
Law.

“Scheduled Termination Date” means December 27, 2019.

“Seller” and “Sellers” as defined in the preamble hereto.

12

 

--------------------------------------------------------------------------------

 

“Seller Account” means, with respect to:

(i)the Initial Sellers, the deposit account of the Seller Representative located
at Bank of America, N.A. (ABA No. 051-000-017 (ACH) and 026-009-593 (wires))
with account number 11211189;

(ii)each Additional Seller, each deposit account of such Additional Seller
specified as such in the applicable Joinder Agreement; and

(iii)any other deposit account designated by the Seller Representative as an
“Seller Account” hereunder and located at a depository bank satisfactory to the
Administrative Agent;

each of which accounts is subject to an Account Control Agreement.

“Seller Account Collateral” means collectively, (i) each Seller Account, and
(ii) all checks, drafts, instruments, cash and other items at any time received
for deposit into a Seller Account, wire transfers of funds, automated clearing
house entries, credits from merchant card transactions and other electronic
funds transfers or other funds deposited into, credited to, or held for deposit
into or credit to, a Seller Account, but only to the extent that any such items
referred to in this clause (ii) are Collections; provided that Seller Account
Collateral shall not include Seller Funds.

“Seller Funds” means all checks, drafts, instruments, cash and other items that,
in each case, are not Collections, and that at any time are received for deposit
into a Seller Account.

“Seller Representative” as defined in Section 2.5.

“Servicer Replacement Event” means any of the following:

(a)the failure by the Seller Representative to issue an Invoice for an Eligible
Unbilled Receivable in accordance with the terms of Section 2.9;

(b)the failure by the Seller Representative to submit a Portfolio Report on any
Reconciliation Date pursuant to the terms of this Agreement and such failure is
not cured within five (5) Business Days of such Reconciliation Date;

(c)the failure of a Seller to pay any amount due hereunder and such failure is
not cured within five (5) Business Days of the date on which the same shall be
due and payable;

(d)the failure of the Administrative Agent to have a first priority security
interest in any Seller Account;

(e)the failure of a Seller to transfer Collections to the Administrative Agent
as required by the terms of this Agreement and such failure is not cured within
two (2) Business Days;

(f)the failure by a Seller to comply with any covenants set forth in Section
4.3, Section 5.1, Section 5.2, Section 6.1 and Section 10.1, where such failure
is not cured within fifteen (15) days after the earlier to occur of (i) written
notice thereof having been given to such Seller by the Administrative Agent or
any Purchaser or (ii) actual knowledge thereof by such Seller of such failure;

(g)the failure by a Seller to comply with any covenant in this Agreement not
covered by clause (a), (b), (c), (d), (e) or (f) above , where such failure is
not cured within thirty (30) days after the

13

 

--------------------------------------------------------------------------------

 

earlier to occur of (i) written notice thereof having been given to such Seller
by the Administrative Agent or any Purchaser was received by such Seller or (ii)
actual knowledge thereof by such Seller of such failure;

(h)a material breach of any representation or warranty by a Seller or the Seller
Representative hereunder;

(i)the occurrence of an Insolvency Event with respect to CACI or a Seller;

(j)the failure of CACI or a Seller or any Significant Subsidiary thereof to pay
any principal of or premium or interest of any of its Debt or any payment
obligation in respect of guarantees of CACI or a Seller or any Significant
Subsidiary thereof of Debt owed to any Person which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) (collectively, “Material Indebtedness”), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Material Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness; or any Material Indebtedness shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment or by a required prepayment of insurance proceeds or by a
required prepayment as a result of formulas based on asset sales or excess cash
flow), redeemed, purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof; provided that (i) if each of the
Purchasers is a party, as creditor, under such Material Indebtedness and (ii)
the creditors under such Material Indebtedness waive the applicable default
giving rise to the Servicer Replacement Event under this clause (j), then such
Servicer Replacement Event shall also be deemed waived without any further
action by the Purchasers;

(k)the rendering of any final judgment or order for the payment of money in
excess of $100,000,000 against CACI or a Seller or any Significant Subsidiary
thereof that is not promptly paid by CACI or such Seller or such Significant
Subsidiary and either enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided
that any such judgment or order shall not be a Servicer Replacement Event as
defined herein if and to the extent that (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance covering payment
thereof and (ii) such insurer has been notified of, and does not dispute the
claim made for payment of, the amount of such judgment or order;

(l)CACI, at any time, ceasing to own at least 51% of the equity securities of
any Seller and, in each case, to control any Seller. For the purposes of this
definition, “control” of a Person means the possession, directly or indirectly,
of the power to direct or cause the direction of such Peron’s management and
policies, whether through the ownership of voting securities, by contract or
otherwise; or

(m)the acquisition by any “person” or “group” (within the meaning of Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (within the
meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of CACI (or other securities
convertible into such securities) representing 50% or more of the

14

 

--------------------------------------------------------------------------------

 

combined voting power of all securities of CACI entitled to vote in the election
of directors, other than securities having such power only by reason of the
happening of a contingency; provided that if CACI shall become a wholly owned
Subsidiary of a publicly owned Person whose beneficial ownership is, immediately
after CACI shall become such a wholly owned subsidiary of such Person,
substantially identical to that of CACI immediately prior to such circumstance
(a “Holding Company”), such circumstance shall not be a Servicer Replacement
Event as defined herein unless the beneficial ownership of such Holding Company
shall be acquired as set forth in this clause (m).

“Servicing Fee” as defined in Section 5.1.

“Settlement Date” means each Thursday; provided, however, that (x) if a
Settlement Date falls on a day that is not a Business Day, then the Settlement
Date shall be the next following Business Day and (y) the final Settlement Date
shall occur on the Business Day immediately preceding the Termination Date.

“Settlement Period” means the period from (but excluding) one Reconciliation
Date to (and including) the immediately following Reconciliation Date.

“Shutdown of the U.S. Government” means the creation of a “funding gap” caused
by the failure of the United States Congress to pass legislation funding U.S.
Government operations in whole or in part affecting any or all Approved
Obligors, or the failure of any such legislation passed by the United States
Congress to become law (thereby preventing any such Approved Obligor(s) from
making payments to the applicable Seller or the Administrative Agent (for the
ratable benefit of the Purchasers)).  

“Significant Subsidiary” means, with respect to any Person at any time, any
Subsidiary of such Person which accounts for more than 5% of consolidated total
assets or 5% of consolidated revenue of such Person determined in accordance
with GAAP.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Taxes” means all present and future income and other taxes, levies, imposts,
deductions, charges, duties and withholdings and any charges of a similar nature
imposed by any fiscal authority, together with any interest thereon and any
penalties with respect thereto and any payments made on or in respect thereof;
and “Taxation” and “Tax” shall be construed accordingly.

“Termination Date” means the earlier to occur of (i) the Scheduled Termination
Date or (ii) such time as the Commitments are terminated by the Administrative
Agent or the Seller Representative in accordance with the terms of this
Agreement.

“Termination Payment Amount” means, as of any given Termination Settlement Date,
the sum of (a) the Funded Amount, (b) to the extent that the Aggregate
Unreimbursed Purchase Discount has not been paid in full, the Accrued Aggregate
Unreimbursed Purchase Discount and (c) any other amounts

15

 

--------------------------------------------------------------------------------

 

owing to the Administrative Agent or any Purchaser by a Seller under this
Agreement as of such Termination Settlement Date.

“Termination Settlement Date” means the Termination Date, and each Thursday
following the Termination Date; provided, however, that (a) if a Termination
Settlement Date falls on a day that is not a Business Day, then the Termination
Settlement Date shall be the next following Business Day, (b) the Administrative
Agent may, by written notice to the Seller Representative, increase the
frequency of Termination Settlement Dates (such that, in addition to each
Thursday, a Termination Settlement Date may occur on a Monday, Wednesday and/or
Friday, as directed by the Administrative Agent in its sole discretion) and (c)
the final Termination Settlement Date shall occur on the Final Collection Date.

“Total Available Funding Amount” means the Aggregate Commitments minus the Total
Outstanding Amount.

“Total Outstanding Amount” means, as of any date of determination, the result of
(i) the Net Face Values of all Eligible Receivables (for each Purchased
Receivable, such Net Face Value being determined as of the Purchase Date
therefor) minus (ii) all Collections received and deposited in the
Administrative Agent’s Account in connection with such Eligible Receivables.

“U.S. Government” means the federal government of the United States of America.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, if by reason of mandatory provisions of Law, the
perfection, the effect of perfection or non-perfection or the priority of the
security interests of the Administrative Agent is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“UCC Information” means the information set forth on Schedule B.

“Unbilled Receivables Ratings Event” means, at any time of determination, one or
more of the following events has occurred and is continuing: (i) the senior
secured indebtedness of CACI assigned by S&P is BB- or below, (ii) the senior
secured indebtedness of CACI assigned by Moody’s is B1 or below, (iii) CACI does
not have a senior secured indebtedness rating by S&P or (iv) CACI does not have
a senior secured indebtedness rating by Moody’s.

“Unused Fee” as defined in Section 3.6.

Section 1.2Interpretation

.  In this Agreement, unless otherwise indicated, (a) defined terms may be used
in the singular or the plural and the use of any gender includes all genders,
(b) the words “hereof”, “herein”, “hereto”, “hereby” and “hereunder” refer to
this entire Agreement, (c) all references to particular Sections, Exhibits or
Schedules are references to the Sections, Exhibits or Schedules, as the case may
be, of this Agreement, (d) all accounting terms not specifically defined herein
shall be construed in accordance with GAAP, except as otherwise stated herein,
(e) reference to any Person includes such Person’s successors and legal assigns,
(f) in the computation of a period of time from a specified date to a later
specified date, the word “from” shall mean “from and including” and the words
“to” and “until” each shall mean “to but excluding”, and (g) reference to any
agreement shall mean such agreement as amended, supplemented or otherwise
modified from time to time.

16

 

--------------------------------------------------------------------------------

 

SECTION 2.

Purchase and Sale; Term.

Section 2.1Purchase and Sale of Eligible Receivables.

(a)On the Facility Activation Date, the Seller Representative will submit a
Portfolio Report to the Purchaser via the PrimeRevenue System, and
simultaneously with the submission of such Portfolio Report, each Seller will be
deemed to offer to the Administrative Agent (on behalf of the Purchasers), and
subject to the satisfaction of the conditions set forth in Section 8.1, Section
8.2 and Section 8.2, the Administrative Agent (on behalf of the Purchasers) will
be deemed to purchase from each such Seller, without any further action on the
part of such Seller, all of such Seller’s right, title and interest in and to
all outstanding Eligible Receivables of such Seller specified on such Portfolio
Report.  On each Business Day following the Facility Activation Date and prior
to the Termination Date, each Seller will be deemed to offer to the
Administrative Agent (on behalf of the Purchasers), and subject to the
satisfaction of the conditions set forth in Section 8.3, the Administrative
Agent will be deemed to purchase from each such Seller, without any further
action on the part of such Seller, all of such Seller’s right, title and
interest in and to all outstanding Eligible Receivables of such Seller that have
not previously been acquired (except to the extent that it was acquired and was
subsequently the subject of a Deemed Repurchase) in whole by the Administrative
Agent (on behalf of the Purchasers) hereunder.  The deemed offer by each Seller
to sell, assign and transfer all of its right, title and interest in and to all
outstanding Eligible Receivables of each such Seller that have not previously
been acquired (except to the extent that it was acquired and was subsequently
the subject of a Deemed Repurchase) in whole by the Administrative Agent (on
behalf of the Purchasers) hereunder is irrevocable and unconditional on the part
of each such Seller and shall occur (without any further action by any such
Seller) on each Business Day prior to the Termination Date.

(b)Subject to Section 2.2, on each Business Day prior to the Termination Date,
the Administrative Agent shall be deemed to sell in accordance with the terms of
this Agreement to each Purchaser, and each such Purchaser shall be deemed to
purchase from the Administrative Agent, without recourse, an undivided
percentage ownership interest (each an “Asset Interest”) equal to the Pro Rata
Share of such Purchaser in and to each Purchased Receivable deemed purchased by
the Administrative Agent on such day in accordance with clause (a) above.  The
deemed offer by the Administrative Agent to sell and the deemed offer by each
Purchaser to purchase such Asset Interests hereunder is irrevocable and
unconditional on the part of the Administrative Agent or such Purchaser and
shall occur (without any further action by any party) on each Business Day prior
to the Termination Date.

Section 2.2Deemed Repurchase by the Sellers.  Notwithstanding anything herein to
the contrary, if the Administrative Agent does not, on or before 12:00 p.m. (New
York time) on a given Settlement Date, receive from the Purchasers the full
amount of the expected Payment Amount payable on such Settlement Date (a
“Funding Deficiency”), then any positive Payment Amount for such Settlement Date
will be reduced to $0 in accordance with the definition thereof, and without any
further action on the part of the Administrative Agent, any Purchaser or any
Seller, the Net Face Value of Billed Receivables acquired by the Administrative
Agent (on behalf of the Purchasers) during the immediately preceding Settlement
Period will automatically be deemed to be repurchased by the relevant Seller (a
“Deemed Repurchase”); provided, that nothing in this Section 2.2 shall cause any
Receivables  subject to a Deemed Repurchase to be ineligible for future sale by
such Seller to the Administrative Agent (on behalf of the Purchasers) under
Section 2.1.

Section 2.3Purchase Price.  The purchase price (the “Discounted Purchase Price”)
for each Purchased Receivable purchased on any given Purchase Date will be
calculated as follows:

17

 

--------------------------------------------------------------------------------

 

DPP = NFV  –  Purchase Discount, in which “Purchase Discount”  =  NFV x DR x (DP
/ 360), in which:

Term

Definition

“DPP”equals

Discounted Purchase Price of such Receivable

“NFV”equals

Net Face Value of such Receivable as of such Purchase Date

“DR” equals

Discount Rate applicable to such Receivable

“DP”equals

Discount Period applicable to such Receivable

 

Notwithstanding the foregoing, the Administrative Agent (on behalf of the
Purchasers) may, in its sole and absolute discretion, elect to purchase a
Receivable for an amount equal to such Receivable’s Net Face Value, as reduced
by any amount (including any Accrued Aggregate Unreimbursed Purchase Discount)
then due and payable by a Seller to the Administrative Agent or any Purchaser
hereunder (such amount, the “Adjusted Purchase Price”).  In this event an amount
equal to the Accrued Aggregate Unreimbursed Purchase Discount for such Purchased
Receivable will be payable by the Seller Representative (on behalf of the
Sellers) on each Settlement Date and each Termination Settlement Date until such
time as the Aggregate Unreimbursed Purchase Discount or such Purchased
Receivable has been paid in full or is otherwise treated as a Retired Receivable
in accordance with the applicable Seller’s accounting practices and
procedures.  The Sellers (or the Seller Representative) shall not be entitled to
set-off its obligation to pay the Aggregate Unreimbursed Purchase Discount (or
any portion thereof) against the Refundable Discount Advance.

 

With respect to each Purchased Receivable, the Purchase Price thereof shall be
payable by the Administrative Agent (on behalf of the Purchasers) to the Seller
Representative (on behalf of the relevant Seller) by deposit into the Remittance
Account on the Settlement Date immediately following the Settlement Period
during which such Purchased Receivable was purchased.  Notwithstanding the
foregoing, the Purchase Price shall be subject to netting and set-off as
provided for under Section 5.6.

 

Section 2.4Maximum Funded Amount; Payment Amount; Termination Payment Amount.

 

(a)On each Settlement Date and Termination Settlement Date, the Administrative
Agent shall (by reference to the Portfolio Report received via the PrimeRevenue
System by the Administrative Agent on the immediately preceding Reconciliation
Date) determine the Maximum Funded Amount, the Payment Amount (in the case of a
Settlement Date) or Termination Payment Amount (in the case of a Termination
Settlement Date), as applicable, and shall notify the Seller Representative of
the same.  

 

(b)Following the determination of the Payment Amount, and in accordance with
Section 5.7, on each Settlement Date (x) if the Payment Amount is positive, the
Administrative Agent (on behalf of the Purchasers) shall pay the full amount
thereof to the Seller Representative (on behalf of the Sellers), and upon
payment of such amount, the Administrative Agent’s payment obligations with
respect to the Purchased Receivables acquired during the Settlement Period
ending immediately prior to such Settlement Date shall be satisfied in full and
(y) if the Payment Amount is negative, the Seller Representative shall (on
behalf of the Sellers) pay the full absolute value thereof to the Administrative
Agent (for the benefit of the Purchasers) by deposit into the Administrative
Agent’s Account.  Furthermore, in connection with Sections 3.5 and 3.6, any
applicable Administration Fee and the Unused Fee payable by the Seller
Representative on each Settlement Date shall be set-off against any positive
Payment Amount payable by the Administrative Agent (and the surplus of any
applicable Administration Fee and Unused Fee, if any, after effecting such
set-off shall be payable by Seller Representative (on

18

 

--------------------------------------------------------------------------------

 

behalf of the Sellers) to the Administrative Agent), and the absolute value of
any negative Payment Amount payable by the Seller Representative (on behalf of
the Sellers) shall be combined with any Administration Fee and Unused Fee
payable on such Settlement Date (such that both amounts will be paid
simultaneously to the Administrative Agent).

 

(c)Following the determination of the Termination Payment Amount, and in
accordance with Section 5.7, on each Termination Settlement Date until the
Funded Amount has been reduced to zero and all other amounts payable to the
Administrative Agent and the Purchasers by the Sellers hereunder have been paid
in full, the Seller Representative shall (on behalf of the Sellers) pay the full
amount of the Termination Payment Amount to the Administrative Agent by deposit
into the Administrative Agent’s Account.  Furthermore, in connection with
Sections 3.5, any applicable Administration Fee payable on each Termination
Settlement Date shall be combined with the Termination Payment Amount payable on
such Termination Settlement Date (such that both amounts will be paid
simultaneously to the Administrative Agent).

 

Section 2.5Seller Representative.  Each Seller hereby appoints CACI as its
agent, attorney-in-fact and representative (in such capacity, the “Seller
Representative”), and CACI accepts such appointment, for the purpose of (i)
making any requests required under this Agreement, (ii) the receipt of any
notice of required repurchase pursuant to Section 11.2, (iii) the giving and
receipt of any other notices to, or demand of, any Seller under this Agreement,
(iv) the delivery of all documents, reports, financial statements and written
materials required to be delivered by any Seller under this Agreement, (v) the
receipt of all payments owing to a Seller hereunder, together with the
subsequent allocation of such payment proceeds between the Sellers, (vi) taking
any and all other actions required to be undertaken hereunder by the Seller
Representative, and (vii) all other purposes incidental to any of the
foregoing.  Each Seller agrees that any action taken by the Seller
Representative as the agent, attorney-in-fact and representative of each such
Seller shall be binding upon it, as applicable, to the same extent as if
directly taken by such Seller, as applicable.    

Section 2.6Termination and Reduction of Commitments.

(a)In addition, the Seller Representative may terminate or reduce permanently
the Commitments of the Purchasers in its sole discretion at any time by
delivering thirty days prior written notice to the Administrative Agent and the
Purchasers; provided that, (i) if the Commitments are terminated in full,  the
Termination Date shall be the first Business Day following such thirty-day
period, (ii) if the Commitments are reduced, such reduction shall be effective
on the first Business Day following such thirty-day period, (iii) each reduction
of Commitments shall be in a minimum amount of $50,000,000 or in an integral
multiple of $1,000,000 in excess thereof, (iv) no reduction of the Commitment
may cause the Aggregate Commitments to be less than the greater of $50,000,000
and the Funded Amount and (v) each reduction in the Commitments shall be made
ratably among the Purchasers in accordance with their respective Pro Rata
Share.  Once reduced or terminated, the Commitments may not be reinstated.

(b)Upon the occurrence of a Facility Suspension Event, the Administrative Agent
may, and at the direction of the Required Purchasers, shall, terminate the
Commitments of the Purchasers at any time by providing written notice of such
termination to the Seller Representative (in which case the Termination Date
shall be the day specified as such in the written notice, which may be the date
upon which such written notice is received by the Seller Representative (or, in
each case, if such date is not a Business Day, the Termination Date shall be the
immediately following Business Day)).  Notwithstanding the foregoing, the
occurrence of the Termination Date will have no effect on any rights or
obligations hereunder in respect of any Purchased Receivables outstanding as of
the Termination Date and all

19

 

--------------------------------------------------------------------------------

 

covenants, representations and warranties, repurchase obligations and
indemnities made herein shall continue in full force and effect so long as any
Purchased Receivables remain outstanding.

Section 2.7Effect of Termination Date.

(a)For the sake of clarity, the parties agree that, at all times on and
following the Termination Date:

(i)Except to the extent otherwise removed in accordance with Section 5, each
Seller shall continue to service and administer the Purchased Receivables sold
by it as agent for the Administrative Agent and the Purchasers, all on terms
further set out in this Agreement.

(ii)The Seller Representative shall (on behalf of the Sellers) continue to pay
the Accrued Aggregate Unreimbursed Purchase Discount on each Termination
Settlement Date until the Aggregate Unreimbursed Purchase Discount has been paid
in full to the Administrative Agent (for the benefit of the Purchasers) by
deposit into the Administrative Agent’s Account.  The Refundable Discount
Advance will be promptly repaid by the Administrative Agent to the Seller
Representative (on behalf of the Sellers) upon payment in full by the Seller
Representative of the Aggregate Unreimbursed Purchase Discount in accordance
with Section 2.8.  

Section 2.8Aggregate Unreimbursed Purchase Discount; Refundable Discount
Advance.

(a)The Aggregate Unreimbursed Purchase Discount shall be payable in full by the
Sellers on the Final Maturity Date; provided, however, that following the
occurrence of the Termination Date, if a Seller’s appointment as servicer
hereunder is terminated by the Administrative Agent as the result of a Facility
Suspension Event, the Administrative Agent may, and at the direction of the
Required Purchasers, shall, by written notice to the Seller Representative,
demand payment in full of the Aggregate Unreimbursed Purchase Discount.  In any
such case, the Sellers shall pay the Aggregate Unreimbursed Purchase Discount to
the Administrative Agent (for the benefit of the Purchasers) on the date
designated for such payment in the written notice from the Administrative Agent
(which date must be at least one Business Day following the date upon with such
written notice is received by the Seller Representative) by deposit into the
Administrative Agent’s Account.  The parties hereto agree that the Sellers’
obligation to pay the Aggregate Unreimbursed Purchase Discount is not credit
recourse for any failure of an Approved Obligor to pay the full outstanding
balance of any Purchased Receivable, but rather is an obligation to reimburse
the Administrative Agent and the Purchasers for electing not to deduct the
Purchase Discount from the Purchase Price with respect to the applicable
Purchased Receivables for the purpose of administrative convenience.

(b)On the Facility Activation Date, the Sellers will pay to the Administrative
Agent, for the benefit of the Purchasers, a refundable purchase discount advance
(the “Refundable Discount Advance”) equal to 1.25% of the Aggregate Commitments.
For administrative convenience it is agreed and the Sellers hereby instruct the
Administrative Agent and the Purchasers to withhold the entire Refundable
Discount Advance from the initial purchase of Receivables hereunder and to
transfer such amount to the Refundable Discount Advance Account as described
below. The Refundable Discount Advance shall be held in a blocked account
established with the Administrative Agent and maintained in the name of the
Seller Representative (the “Refundable Discount Advance Account”).  The
Refundable Discount Advance Account shall at all times be blocked with respect
to the Seller Representative, such that only the Administrative Agent will be
permitted to transfer funds out of the Refundable Discount Advance
Account.  Subject to repayment in full of the Aggregate Unreimbursed Purchase
Discount, the Administrative Agent will promptly repay the Refundable Discount
Advance to the Seller Representative

20

 

--------------------------------------------------------------------------------

 

(on behalf of the Sellers) by deposit into the Remittance Account; provided,
however, that if the Seller Representative (on behalf of the Sellers) has not
paid the Aggregate Unreimbursed Purchase Discount in full as of the Final
Maturity Date (or any such earlier date as required by Section 2.8(a)), the
Administrative Agent may set-off the Refundable Discount Advance against the
unpaid balance of the Aggregate Unreimbursed Purchase Discount, and upon doing
so, the Administrative Agent will promptly repay the excess Refundable Discount
Advance (if any) to the Seller Representative (on behalf of the Sellers) by
deposit into the Remittance Account.  For the avoidance of doubt, it is
understood and agreed that, to the extent there remains any deficiency in the
Aggregate Unreimbursed Purchase Discount after any such set-off and application,
such deficiency shall remain the obligation of the Sellers.

Section 2.9Eligible Unbilled Receivables

. The Seller Representative shall procure that each Eligible Unbilled Receivable
sold, transferred and assigned to the Administrative Agent hereunder will be the
subject of an Invoice as soon as reasonably practicable, and in any event within
ten (10) Business Days following the Seller Representative’s receipt of a
written request to issue such Invoice from the Administrative Agent; provided,
however, that if any Approved Obligor becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, the Seller Representative shall promptly (and in any event,
within five (5) Business Days) issue an Invoice for each Purchased Receivable
that is an Eligible Unbilled Receivable payable by such Approved Obligor, and
shall provide the Administrative Agent with a copy of each such Invoice.    In
the event of the occurrence of the Termination Date or a revocation of the
Purchasers’ approval of any Approved Obligor pursuant to Section 14.21, the
Administrative Agent shall have the option to (i) retain ownership of any
Eligible Unbilled Receivable and/or (ii) at any time following such termination
or revocation, but solely to the extent that an Approved Obligor Termination
Event has not occurred with respect to the Approved Obligor of the applicable
Eligible Unbilled Receivable, cause the applicable Seller to repurchase such
Eligible Unbilled Receivable from the Administrative Agent pursuant to Section
11.   The Administrative Agent shall promptly inform the Seller Representative
following any such termination or revocation of its decision to either retain
ownership or cause a Repurchase Event with respect to any such Eligible Unbilled
Receivable.  In the event that the Administrative Agent elects to retain
ownership of any Eligible Unbilled Receivable after the Termination Date or the
revocation of the Purchasers’ approval of any Approved Obligor pursuant to
Section 14.22, the Seller Representative shall promptly (and in any event,
within five (5) Business Days) issue an Invoice for any such retained Eligible
Unbilled Receivable. Upon issuance by the relevant Seller of an Invoice for a
Purchased Receivable that is an Eligible Unbilled Receivable, such Purchased
Receivable shall immediately become a Billed Receivable for purposes hereof (the
date upon which such Purchased Receivable becomes a Billed Receivable, the
“Conversion Date”).

Section 2.10Increase in Aggregate Commitments

.

(a)Request for Increase.  Provided there exists no Facility Suspension Event,
upon notice to the Administrative Agent (which shall promptly notify the
Purchasers), the Seller Representative may from time to time request an increase
in the Aggregate Commitments by an amount (for all such requests) not exceeding
$50,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, (ii) the Seller Representative may make a maximum
of two (2) such requests.  At the time of sending such notice, the Seller
Representative (in consultation with the Administrative Agent) shall specify the
time period within which each Purchaser is requested to respond (which shall in
no event be less than ten (10) Business Days from the date of delivery of such
notice to the Purchasers).

(b)Purchaser Elections To Increase.  Each Purchaser shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by

21

 

--------------------------------------------------------------------------------

 

an amount equal to, greater than or less than its Pro Rata Share of such
requested increase.  Any Purchaser not responding within such time period shall
be deemed to have declined to increase its Commitment.  

(c)Notification by Administrative Agent; Additional Purchasers.  The
Administrative Agent shall notify the Sellers and each Purchaser of the
Purchasers’ responses to each request made hereunder.  To the extent that the
existing Purchasers do not agree to the full amount of a requested increase, in
order to achieve the full amount of such  requested increase and subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld), the Seller Representative may also invite additional financial
institutions (each, a “New Purchaser”) to become Purchasers pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel; provided that (i) the Commitment of each
New Purchaser shall be at least $25,000,000 and (ii) no New Purchaser may join
this Agreement unless an Administration Fee Letter shall be in effect.

(d)Increase Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Sellers shall determine the final allocation of such increase and the effective
date thereof (the “Increase Effective Date”).  The Administrative Agent shall
promptly notify the Sellers and the Purchasers of the final allocation of such
increase and the Increase Effective Date and the Purchasers shall receive at
least two (2) Business Days’ notice thereof.  The Asset Interests of the
Purchasers shall be reallocated among all Purchasers (including the New
Purchasers) such that the Asset Interests of each Purchaser on the Increase
Effective Date shall be consistent with such Purchaser’s new Pro Rata Share on
such date.  In order to achieve such reallocation, certain Purchasers will be
required, and hereby agree, to purchase a portion of the Asset Interests from
the other Purchasers in exchange for cash on the Increase Effective Date.  The
Administrative Agent shall coordinate such reallocation among the Purchasers and
its determination shall be final absent manifest error.  

(e)Conditions to Effectiveness of Increase.  As a condition precedent to each
increase in the Aggregate Commitments, the Sellers shall deliver to the
Administrative Agent a certificate dated as of the Increase Effective Date (in
sufficient copies for each Purchaser) signed by the secretary or an assistant
secretary of each Seller (i) certifying and attaching the resolutions adopted by
the Sellers approving or consenting to such increase and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties of the Sellers contained in this Agreement and the other Purchase
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct as of such earlier date
and (B) no Facility Suspension Event exists. As an additional a condition
precedent to each increase in the Aggregate Commitments, the Sellers shall have
deposited an amount equal to 0.4% of such increase in the Aggregate Commitments
into the Refundable Discount Advance Account to serve as additional Refundable
Discount Advance.

Section 2.11Defaulting Purchaser Provisions.

(a) Replacement of Defaulting Purchaser.  If any Purchaser is a Defaulting
Purchaser, then (i) the Seller Representative, upon notice to the Administrative
Agent or the Administrative Agent upon notice to the Seller Representative, and
the Purchasers, may require such  Defaulting Purchaser to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 14.6), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 3.3, 12.1 or 14.1) and
obligations under this Agreement and the related Purchase Documents to one or
more permitted assignee that shall assume such obligations (which assignee may
be

22

 

--------------------------------------------------------------------------------

 

another Purchaser, if such Purchaser accepts such assignment); provided that (i)
such Purchaser shall have received payment of an amount equal to its outstanding
Asset Interests, accrued fees and all other amounts payable to it hereunder and
under the other Purchase Documents, (ii) such assignment does not conflict with
applicable Law and (iii) if such Purchaser is also acting as Administrative
Agent, (A) such Purchaser shall have the right to immediately resign as
Administrative Agent upon the effectiveness of such assignment and (B) the
non-Defaulting Purchasers may in their discretion require that such Purchaser
resign as Administrative Agent.  Each Purchaser hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Purchaser if such
Purchaser becomes a Defaulting Purchaser, as assignor, any Assignment and
Assumption necessary to effect any assignment of such Defaulting Purchaser’s
interests hereunder in the circumstances contemplated by this Section
2.11(a).  Each Purchaser agrees that if the Seller Representative or the
Administrative Agent exercises its option hereunder to cause an assignment by
such Purchaser if such Purchaser becomes a Defaulting Purchaser, such Defaulting
Purchaser  shall, promptly after receipt of written notice of such election,
execute and deliver all documentation necessary to effect such assignment in
accordance with Section 14.6.  In the event that a Purchaser does not comply
with the requirements of the immediately preceding sentence within one Business
Day after receipt of such notice, each Purchaser hereby authorizes and directs
the Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 14.6 on
behalf of such Defaulting Purchaser and any such documentation so executed by
the Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 14.6.

(b) Defaulting Purchaser Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Purchaser becomes a Defaulting Purchaser,
then, until such time as such Purchaser is no longer a Defaulting Purchaser, to
the extent permitted by applicable Law (i) such Defaulting Purchaser’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement or any other Purchase Document shall be restricted as set forth in the
definition of Required Purchasers and (ii) no Defaulting Purchaser shall be
entitled to receive any Unused Fee pursuant to Section 3.6 for any period during
which that Purchaser is a Defaulting Purchaser (and the Sellers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Purchaser).

(c) Defaulting Purchaser Cure.  If the Seller Representative and the
Administrative Agent agree in writing that a Purchaser is no longer a Defaulting
Purchaser, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein, such Purchaser will take such actions as the Administrative
Agent may determine to be necessary (which may include a requirement for such
Purchaser to purchaser certain Asset Interests from the other Purchasers in
order to equalize all such Asset Interests in accordance with the Pro Rata
Shares of the Purchasers as in effect immediately prior to any assignment that
occurred as a result of such Purchaser becoming a Defaulting Purchaser),
whereupon such Purchaser will cease to be a Defaulting Purchaser; provided that
no adjustment will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Sellers while that Purchaser was a
Defaulting Purchaser; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Purchaser to Purchaser will constitute a waiver or release of any claim of any
party hereunder arising from that Purchaser’s having been a Defaulting
Purchaser.

SECTION 3.Fees; Late Payment Amount.

Section 3.1Late Payment Amount.  In the event that any amount payable by any
Seller hereunder or under any of the other Purchase Documents remains unpaid for
any reason for five (5) Business Days after the Administrative Agent provides
notice to the Seller Representative that such

23

 

--------------------------------------------------------------------------------

 

amounts are past due, the Administrative Agent shall charge (for its benefit or
the benefit of the Purchasers, as applicable), and such Seller shall pay, an
amount (the “Late Payment Amount”) equal to (x) such unpaid amount due from such
Seller to the Administrative Agent or the Purchasers during the period from (and
including) the due date thereof to, but excluding the date payment is received
by the Administrative Agent in full, times (y) a rate per annum equal to the
Prime Commercial Rate, computed on the basis of a 360 day year, and for actual
days elapsed.  Late Payment Amounts shall be payable on demand and, if no prior
demand is made, on the last Business Day of each calendar month.

Section 3.2Payments Generally.  All payments to be made under any Purchase
Document or in respect of a Purchased Receivable shall be made in immediately
available funds.  Any amounts that would fall due for payment on a day other
than a Business Day shall be payable on the succeeding Business Day, and
interest calculations, if any, shall be adjusted accordingly for such later or
earlier payment.  All amounts payable by any Seller or the Seller Representative
to the Administrative Agent or any Purchaser pursuant to or in connection with
any Purchase Document shall be paid in full, free and clear of all deductions,
set-off or withholdings whatsoever except only as may be required by Law, and
shall be paid on the date such amount is due no later than 1:00 p.m. (New York
City time) to the Administrative Agent’s Account.  Any amount to be paid by the
Administrative Agent or any Purchaser to any Seller or the Seller Representative
under any Purchase Document shall be paid to the Seller Representative by
deposit into the Remittance Account, and shall be paid on the date such amount
is due no later than 5:00 p.m. (New York City time).

Section 3.3Breakage.  Each Seller agrees, jointly and severally, to indemnify
the Administrative Agent and each Purchaser on demand against any loss or
expense (including, but not limited to, any loss or expense sustained or
incurred or to be sustained or incurred by a Purchaser in liquidating or
employing deposits acquired or contracted for to effect or maintain its
acquisition of its Asset Interest in Purchased Receivables or any part thereof,
but excluding, for the avoidance of doubt, the loss of any anticipated profits)
which the Administrative Agent or such Purchaser has sustained or incurred as a
consequence of (a) the non-fulfillment of any of the conditions precedent
described in Section 8.3 or otherwise or (b) a repurchase of Purchased
Receivables by the Seller; provided, that no Seller shall be obligated to
indemnify any Purchaser pursuant to this provision if such loss or expense is
caused by such Purchaser’s failure to fund its Pro Rata Share of the applicable
Payment Amount.  

Section 3.4Ratable Sharing.  If any Purchaser shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any Purchased
Receivable or other obligations hereunder resulting in such Purchaser receiving
payment of a proportion of the aggregate amount payable under any Purchased
Receivable to such Purchaser greater than its Asset Interest would warrant as
provided herein, then such Purchaser receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash)
participations in the other Purchasers’ Asset Interests (not in excess of the
applicable Purchase Price thereof), or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Purchasers ratably in accordance with the aggregate amount owing to them;
provided: (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (ii) the provisions of this Section shall not be construed
to apply to (A) any payment made by a Seller pursuant to and in accordance with
the express terms hereof, or (B) any payment obtained by a Purchaser as
consideration for the assignment of or sale of a participation in any of its
Purchased Receivables to any assignee or participant including, without
limitation, any assignments effectuated pursuant to Section 2.1(c).  Each Seller
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Purchaser acquiring a participation pursuant to
the foregoing arrangements may exercise against

24

 

--------------------------------------------------------------------------------

 

such Seller rights of setoff and counterclaim with respect to such participation
as fully as if such Purchaser were a direct creditor of such Seller in the
amount of such participation.  

Section 3.5Payment of Administration Fee.  On each Settlement Date and each
Termination Settlement Date, the Seller Representative (on behalf of the
Sellers) shall pay to the Administrative agent, for its own account, an
administration fee (the “Administration Fee”) in an amount provided for in the
Administration Fee Letter; provided that no Administration Fee and no
Administration Fee Letter shall be required to be in place at such times as
there is only one Purchaser.  

Section 3.6Unused Fee.  On each Settlement Date, the Seller Representative (on
behalf of the Sellers) shall pay to the Administrative Agent, for the benefit of
the Purchasers, an unused commitment fee (the “Unused Fee”) in an amount equal
to:

UF = (AC – FA) x R x (SP / 360), in which:

Term

Definition

“UF”equals

The Unused Fee payable on a given Settlement Date

“AC”    equals

The Aggregate Commitments as of the immediately preceding Settlement Date

“FA”    equals

The Funded Amount as of the immediately preceding Settlement Date

“R”equals

A rate of 0.25% per annum

“SP”equals

The Settlement Period ending immediately prior to the Settlement Date on which
the Unused Fee is payable

 

The Unused Fee distributable by the Administrative Agent to each Purchaser on
each Settlement Date for each day during the preceding Settlement Period shall
be equal to such Purchaser’s Pro Rata Share of the Unused Fee earned for such
day; provided, however, if a Shutdown of the U.S. Government shall have occurred
and be continuing on any day, no Unused Fee shall accrue with respect to such
day.

SECTION 4.

Nature of Facility.

Section 4.1True Sale.  The parties hereto agree that each purchase and sale of
Receivables under this Agreement is intended to be an absolute and irrevocable
transfer constituting a “true sale” for bankruptcy law purposes, without
recourse by the Administrative Agent or the Purchasers to any Seller for any
credit risk or financial inability to pay of any Obligor.  The parties hereto
have structured the transactions contemplated by this Agreement as a sale, and
each party hereto agrees to treat each such transaction as a “true sale” for all
purposes under applicable law and accounting principles, including, without
limitation, in their respective books, records, computer files, tax returns
(federal, state and local), regulatory and governmental filings (and shall
reflect such sale in their respective financial statements).  Each Seller will
advise all Persons inquiring about the ownership of the Receivables that all
Purchased Receivables have been sold to the Administrative Agent on behalf of
the Purchasers.  Against the possibility that, contrary to the mutual intent of
the parties, the purchase of any Receivable is not characterized as a sale by
any applicable court, each Seller hereby grants to the Administrative Agent (for
the benefit of the Purchasers) a security interest in, and right of setoff with
respect to, all of the Purchased Receivables to secure the payment and
performance of the Seller’s payment and performance obligations hereunder and
under each other Purchase Document.  The grant of this security interest is a
supplemental protection to the Administrative Agent and the Purchasers and is
not meant to negate or affect in any way the intended sale of the Receivables by
the Sellers to the Administrative Agent on behalf of the Purchasers.  In
addition, each Seller hereby grants to the Administrative Agent, for the benefit
of the

25

 

--------------------------------------------------------------------------------

 

Purchasers, a security interest in, and right of setoff with respect to, all of
the Seller Account Collateral related to such Seller and all proceeds thereof to
secure the payment and performance of the Seller’s payment and performance
obligations hereunder and under each other Purchase Document.  Furthermore, the
Seller Representative hereby grants to the Administrative Agent (for the benefit
of the Purchasers) a security interest in, and right of setoff with respect to,
the Refundable Discount Advance Account and all proceeds therein to secure the
payment of the Aggregate Unreimbursed Purchase Discount by each Seller
hereunder.  The Administrative Agent is hereby authorized to file UCC financing
statements with respect to the transactions contemplated hereunder, including
the security interests granted herein, together with any continuations and
amendments relating thereto.  

Section 4.2No Liability.  Notwithstanding anything herein to the contrary,
Seller Representative and each Seller hereby acknowledges and agrees that
neither the Administrative Agent nor any Purchaser shall be in any way
responsible for the performance of any Contract and no such Person shall have
any obligation to intervene in any Dispute arising out of the performance of any
Contract.  All obligations of a Seller as seller of the Goods and Services and
provider of any related services, including, without limitation, all obligations
of such Seller as seller under the Contracts, all representations and warranty
obligations, all servicing obligations, all maintenance obligations, and all
delivery, transport and insurance obligations, shall be retained by such Seller
(the “Retained Obligations”).  Any claim which a Seller may have against an
Obligor or any other party, and/or the failure of an Obligor to fulfill its
obligations under the applicable Contract, shall not affect the obligations of
such Seller to perform its obligations and make payments hereunder, and shall
not be used as a defense or as set-off, counterclaim or cross-complaint as
against the performance or payment of any of its obligations.  

Section 4.3Further Assurances.  Seller Representative and each Seller agrees
that from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action, that the
Administrative Agent or any Purchaser may reasonably request in order to
perfect, protect or more fully evidence or implement the transactions
contemplated hereby, or to enable the Administrative Agent or any Purchaser to
exercise or enforce any of its rights with respect to the Purchased Receivables,
including, in the case of a Facility Suspension Event and/or a Non-Payment
Event, any action reasonably requested by the Administrative Agent or any
Purchaser in order to make the sale, assignment and transfer of any Purchased
Receivables compliant with FACA.    

SECTION 5.Servicer; Purchaser Funding; Distribution from Seller Accounts.

Section 5.1Appointment of each Seller as a Servicer.  Each Seller hereby agrees
to service and administer the Purchased Receivables sold by it as agent for the
Administrative Agent and the Purchasers, all on the terms set out in this
Agreement.  Each Seller shall use its commercially reasonable efforts to collect
each Purchased Receivable sold by it as if such Purchased Receivable had not
been purchased by the Administrative Agent on behalf of the Purchasers.  Each
Seller agrees that such Seller shall cooperate with the Administrative Agent and
shall take any and all commercially reasonable actions requested by the
Administrative Agent including, without limitation, initiating appropriate legal
proceedings and exercising all rights and remedies that may be available to the
Seller under its commercial arrangements with the Approved Obligors, in each
case, in connection with collecting and recovering all amounts owed by any
Approved Obligor with respect to such Purchased Receivable.  The Administrative
Agent (on behalf of the Purchasers) agrees to pay the reasonable costs and
expenses (including reasonable attorney’s fees and expenses) approved in advance
by the Administrative Agent and incurred by each Seller in connection with the
performance by each such Seller of the actions requested by the Administrative
Agent and specified in the immediately preceding sentence, provided, however,
that the Administrative Agent shall not be responsible for any costs and/or
expenses of any Seller with respect to (i) the preservation of any rights of, or
the exercise of any rights by, the Administrative Agent

26

 

--------------------------------------------------------------------------------

 

under, or the enforcement (whether through legal proceedings or otherwise) of,
this Agreement against any Seller and (ii) actions necessary for a Seller to
perform its representations, warranties, covenants and agreements contained in
this Agreement (it being understood that any such costs and expenses shall be
for the account of the Sellers).  Without limiting the foregoing, each Seller
agrees to devote to the servicing of Purchased Receivables at least the same
amount of time and attention, and to exercise at least the same level of skill,
care and diligence in such servicing, as if each Seller were servicing
Receivables legally and beneficially owned by it.  Each Purchaser shall pay each
Seller a Servicing Fee as consideration for the performance of such obligations
as servicer under this Section 5.1 and this Agreement.  On or before each
Settlement Date, the Administrative Agent shall provide to the Seller
Representative (on behalf of each Seller) and each Purchaser, a calculation for
the servicing fee (the “Servicing Fee”) accrued for the related Settlement
Period most recently ended.  Such Servicing Fee shall be payable by the
Administrative Agent, on behalf of the Purchasers, on such Settlement Date as
provided in Section 2.4.  The Servicing Fee shall be calculated as follows:

Servicing Fee = TOA x Rate X  y/360

Where:

Term

Definition

“TOA”equals

Total Outstanding Amount of all Purchased Receivables as of the first day of the
relevant Settlement Period

“Rate”equals

0.03% per annum

“Y” equals

The number of days in the relevant Settlement Period

 

 

Section 5.2Servicing Covenants.  Each Seller covenants and agrees, in connection
with its servicing obligations pursuant to Section 5.1, (i) that the payment
instructions currently in force and provided to each Approved Obligor specify
that each such Approved Obligor shall pay all amounts owing under the Purchased
Receivables to the applicable Seller Account, (ii) not to change such payment
instructions while any Purchased Receivable remains outstanding without the
Administrative Agent’s prior consent, (iii) that it shall keep accurate books
and records with respect to each relevant Seller Account, clearly identifying
the source of all amounts deposited and otherwise held therein, and (iv) to take
any and all other commercially reasonable actions, including such commercially
reasonable actions as may be requested by the Administrative Agent from time to
time, to (a) recover and enforce payment of any defaulted Purchased Receivable
and (b) ensure that all amounts owing under the Purchased Receivables be
deposited by the Approved Obligors exclusively to the applicable Seller Account
or as otherwise instructed by the Administrative Agent.  Each Seller further
covenants and agrees (A) upon receipt into a Seller Account of any Collections,
such Seller shall identify and reconcile such funds with its books and records
and (B) to take any and all other commercially reasonable actions, including
commercially reasonable actions as may be requested by the Administrative Agent
from time to time, to ensure that amounts deposited in or otherwise standing to
the credit of a Seller Account will be disbursed in accordance with the
provisions of Section 5.7.  Any payment by an Approved Obligor of any amount
owing under any Purchased Receivable that is not paid to the applicable Seller
Account and is received by the applicable Seller directly shall be held in trust
by such Seller as the Purchasers’ exclusive property, such funds shall be
safeguarded for the benefit of the Purchasers, and such funds shall promptly,
and in any event within two Business Days of receipt thereof, be transferred by
wire transfer to a Seller Account.  No Seller shall, directly or indirectly,
utilize such funds for its own purposes, nor shall any Seller have any right to
pledge such funds as collateral for any obligations of any Seller or any other
party.  Collections shall not be deemed received by the Administrative Agent for
purposes of this Agreement until credited to the Administrative Agent’s Account
as immediately available funds or otherwise actually received by the
Administrative Agent.

27

 

--------------------------------------------------------------------------------

 

Section 5.3Unidentified Collections on Receivables; Return of Collections.

(a) If any payment is received by a Seller from an Approved Obligor, and such
payment is not identified by such Approved Obligor as relating to a particular
Receivable or Purchased Receivable and cannot otherwise be reasonably identified
as relating to a particular Receivable or Purchased Receivable, such Seller will
first attempt to confer with the Approved Obligor to identify the Receivable(s)
to which such payment should be applied.  In the event such Seller is unable to
identify within two (2) Business Days the Receivable(s) to which such payment
should be applied, the Seller Representative and the Administrative Agent will
negotiate in good faith as to the allocation of such payment, and once the
allocation of any such payment has been agreed by the Seller Representative and
the Administrative Agent, such allocated payment shall be considered to be
relating to the particular Receivable or Purchased Receivable agreed upon by the
Seller Representative and the Administrative Agent.  To the extent the preceding
sentence results in collections received by a Seller being deemed collections on
a Purchased Receivable, such Seller shall promptly, and in any event within two
(2) Business Days, deposit such collections into a Seller Account for
application in accordance with the provisions of Section 5.7.

(b)If following the delivery of any payment to the Administrative Agent’s
Account which is deemed to be collections on a Purchased Receivable pursuant to
this Section, such payment is identified by the applicable Seller to the
reasonable satisfaction of the Administrative Agent as being payment on a
Receivable which is not a Purchased Receivable, then the Administrative Agent
shall promptly, and in any event within five Business Days of such
identification, repay such amount to the applicable Seller, in immediately
available funds, by deposit to the Remittance Account for the benefit of such
Seller.

Section 5.4Past Due Receivables.  In the event a Purchased Receivable that is a
Billed Receivable has not been paid in full by the date that is thirty (30) days
after the Maturity Date therefor (an “Overdue Receivable”), the applicable
Seller shall determine the cause of such payment delay or non-payment, including
whether it is due to a Dispute, and the applicable Seller shall deliver to the
Administrative Agent and each Purchaser by no later than the third Business Day
following such thirty-day period, a certification and report (a “Non-Payment
Report”) identifying the Overdue Receivable and the Approved Obligor thereof and
describing in reasonable detail the cause of such non-payment, including whether
a Dispute exists with respect to such Overdue Receivable, or certifying that
such cause is unknown.  In the event that a Purchased Receivable that was sold
hereunder has not been paid in full by the date that is sixty (60) days after
the Maturity Date therefor and no Non-Payment Report with respect thereto has
been delivered or the Non-Payment Report delivered with respect thereto does not
report a Dispute or states that the cause of such payment delay or non-payment
is unknown (a “Non-Payment Event”), the Administrative Agent may, following five
(5) Business Days after giving written notice to the Seller Representative, in
its sole discretion (a) contact such Approved Obligor by phone or in person to
discuss the status of such Overdue Receivable and to inquire whether such
payment delay or non-payment is due to a Dispute and when payment can be
expected and/or (b) take any other lawful action to collect such Purchased
Receivable directly from such Approved Obligor and/or (c) without limitation on
any rights of the Administrative Agent under Section 4.3 and elsewhere in this
Agreement, require that the applicable Seller take any action reasonably
requested by the Administrative Agent in order to make the sale, assignment and
transfer of any Overdue Receivable compliant with FACA and/or (d) terminate the
appointment of the applicable Seller as its servicer and agent solely for the
purposes of servicing such Purchased Receivable. If the Approved Obligor advises
the Administrative Agent and the Purchasers of the existence of a Dispute, the
Administrative Agent shall advise the applicable Seller of such Overdue
Receivable that the Approved Obligor has asserted a Dispute.  

28

 

--------------------------------------------------------------------------------

 

Section 5.5Termination of Appointment.  Upon the occurrence of any Servicer
Replacement Event, the Administrative Agent may, in its discretion, or shall at
the election of the Required Purchasers (i) take any lawful action to collect
any Purchased Receivable purchased from such Seller directly from the respective
Approved Obligors, and/or (ii) terminate the appointment of such Seller as its
servicer and agent for the servicing of the Purchased Receivables, and/or (iii)
take any steps required to obtain or exercise exclusive control over any Seller
Account related to such Seller (including the delivery of a “notice of exclusive
control” (howsoever defined) to the relevant depository bank) and/or (iv)
instruct the Revolver Agent to take any steps required to obtain or exercise
exclusive control over any Seller Account related to such Seller (including the
delivery of a “notice of exclusive control” (howsoever defined) to the relevant
depository bank) and transfer Collections on Purchased Receivables to the
Administrative Agent.  In addition, (1) if any Approved Obligor becomes
insolvent or is unable to pay its debts or fails or admits in writing its
inability generally to pay its debts as they become due, the Administrative
Agent may, in its discretion, or shall at the election of the Required
Purchasers (i) take any lawful action to collect any Purchased Receivable
directly from such Approved Obligor, and/or (ii) terminate the applicable Seller
as its servicer and agent solely for the purpose of servicing of the Purchased
Receivables of such Approved Obligor and (2) upon the occurrence of a
Non-Payment Event, the Administrative Agent may, in its discretion, or shall at
the election of the Required Purchasers (i) take any lawful action to collect
the relevant Purchased Receivables subject to such Non-Payment Event directly
from such Approved Obligor, and/or (ii) terminate the applicable Seller as its
servicer and agent solely for the purpose of servicing of the Purchased
Receivables subject to such Non-Payment Event.  In the event of any termination
of any Seller as servicer with respect to any Purchased Receivable, (A) each
Seller agrees to take action reasonably requested by the Administrative Agent in
order to make the sale, assignment and transfer of the applicable Purchased
Receivables compliant with FACA and to provide the Administrative Agent with all
underlying documentation that the Administrative Agent may reasonably require in
order to enable the Administrative Agent to enforce the payment obligation of
any Approved Obligor with respect to a Purchased Receivable, (B) the
Administrative Agent may, but shall not be obligated to, notify each applicable
Approved Obligor of the transfers hereunder and direct each applicable Approved
Obligor to make payments as the Administrative Agent may elect or desire, and
(C) no Seller shall interfere with such servicing or collection of such
Purchased Receivable or attempt to receive or make collection from any Approved
Obligor in respect of such Purchased Receivable.  In addition, each Seller
hereby grants to the Administrative Agent an irrevocable power of attorney
(coupled with an interest) authorizing and permitting the Administrative Agent,
at its option, with or without notice to any Seller, to do any one of the
following that are necessary, in the determination of the Administrative Agent,
to collect amounts due with respect to any Purchased Receivable and to otherwise
direct any one or more Approved Obligors to make payment directly to an account
of the Administrative Agent at any time following a Non-Payment Event or a
Servicer Replacement Event: (I) endorsing the name of such Seller upon any check
or other instrument, document or agreement with respect to any Purchased
Receivable; (II) endorsing the name of such Seller on any freight or express
bill or bill of lading relating to any Purchased Receivable; (III) deliver and
execute any documents and provide any information, in each case, as may be
required in order to make the sale, assignment and transfer of any Purchased
Receivables compliant with FACA; (IV) take any lawful action to enforce and
otherwise collect any Purchased Receivable directly from such Approved Obligor;
and (V) taking all action as the Administrative Agent deems appropriate in
connection with the foregoing.  Each Seller agrees that the Administrative Agent
will not be liable for any acts of commission or omission or for any error of
judgment or mistake of fact or Law in connection with the exercise of such power
of attorney except to the extent the same constitutes gross negligence or
willful misconduct.

Section 5.6Purchaser Funding Obligations.  

29

 

--------------------------------------------------------------------------------

 

(a)Purchaser Report.  To the extent previously received by the Administrative
Agent pursuant to the terms of this Agreement, on or before 4:00 p.m. (New York
time) on each Reconciliation Date, the Administrative Agent shall deliver to
each Purchaser a report (a “Purchaser Report”) containing the following
information:

 

(1)

a copy of the most recent Portfolio Report delivered to the Administrative
Agent;

 

(2)

such Purchaser’s Pro Rata Share of (x) the Accrued Aggregate Unreimbursed
Purchase Discount and (y) the Funded Amount;

 

(3)

the Pro Rata Share of (x) the Payment Amount payable by the Purchaser (if the
Payment Amount is positive) or to be paid to such Purchaser (if the Payment
Amount is negative, and subject to receipt of the corresponding amounts by the
Administrative Agent) on the next succeeding Settlement Date or (y) the
Termination Payment Amount to be paid to such Purchaser on the next succeeding
Termination Settlement Date, as applicable; and

 

(4)

the date of the next succeeding Settlement Date or Termination Settlement Date,
as applicable.

(b)Purchaser Funding.  On each Settlement Date, if the Payment Amount is
positive, each Purchaser shall pay to the Administrative Agent such Purchaser’s
Pro Rata Share of such Payment Amount on or prior to 12:00 noon (New York time)
by wire transfer to a bank account designated by the Administrative Agent to
such Purchaser from time to time.  Each Purchaser acknowledges that the
Administrative Agent will rely on the payment by such Purchaser of its Pro Rata
Share of the Payment Amount on each Settlement Date in order to satisfy its
funding requirements to the Sellers.

Section 5.7Distributions from Seller Accounts.  

(a)Collections in the Seller Accounts. On each Settlement Date, the Seller
Representative or any applicable Seller shall apply Collections received during
the preceding Settlement Period in accordance with the following procedure:

(i)if the Payment Amount is negative, the Seller Representative or the
applicable Seller will pay the absolute value thereof, together with the amount
of any applicable Administration Fee and Unused Fee, to the Administrative Agent
from such Collections; if such Collections are insufficient to pay the full
amount due and owing to the Administrative Agent and the Purchasers, then after
applying such Collections to the payment of the Payment Amount (and, to the
extent of available funds, the Administration Fee and Unused Fee) any remaining
shortfall shall be paid directly by the Seller Representative or the applicable
Seller from its general funds by deposit into the Administrative Agent’s
Account; and

(ii)if the Payment Amount is positive, then the amount thereof will be payable
by the Administrative Agent (on behalf the Purchasers) to the Seller
Representative (for further distribution to the applicable Seller).

(b)Application of Collections.  On each Termination Settlement Date, the Seller
Representative or any applicable Seller shall apply Collections received into
the Seller Accounts in

30

 

--------------------------------------------------------------------------------

 

accordance with the following procedure: the Seller Representative or any
applicable Seller will pay the Termination Payment Amount and any applicable
Administration Fee to the Administrative Agent from such Collections.  If such
Collections are insufficient to pay the full amount due and owing to the
Administrative Agent and the Purchasers, then after applying such Collections to
the payment of the Termination Payment Amount (and, to the extent of available
funds, any applicable Administration Fee), any remaining shortfall shall be paid
directly by the Seller Representative or the applicable Seller from its general
funds by deposit into the Administrative Agent’s Account.  

(c)Delivery of Collections to Purchasers.  The Administrative Agent will pay to
each Purchaser, such Purchaser’s share of such Collections in accordance with
such Purchaser’s Asset Interests.  The Administrative Agent may, at its
discretion from time to time, setoff from Collections payable to the Purchasers
hereunder the full amount (or any partial amount available thereunder) of such
Purchaser’s share of the Payment Amount due and payable hereunder from time to
time and other applicable obligations due to the Administrative Agent from such
Purchaser.  The Administrative Agent shall hold all Collections received by the
Administrative Agent in trust for the Purchasers until paid by the
Administrative Agent to the Purchasers.   Any amounts payable by the
Administrative Agent under this Section 5.7(c) shall be paid on the same day
that the corresponding amounts are received by the Administrative Agent into the
Administrative Agent’s Account, provided that if such amounts are received by
the Administrative Agent after 3:00 p.m. on a Business Day, or if they are
otherwise received on a day that is not a Business Day, then the corresponding
amounts payable by the Administrative Agent hereunder shall be paid on the next
following Business Day.

(d)Enforcement of Account Control Agreements.  At any time that a Facility
Suspension Event is in effect, the Administrative Agent will be authorized to
instruct the Revolver Agent to give notice of exclusive control under any or all
Account Control Agreements in accordance with the terms of the Intercreditor
Agreement. Once given, any such notice will be irrevocable.  

(e)Adjustment of Certain Payments.  If for any reason any payment received by
the Administrative Agent in respect of any Collection is rescinded or must
otherwise be returned by the Administrative Agent and the Administrative Agent
has already paid to a Purchaser its share of such payment pursuant to this
Agreement, such Purchaser will, upon notice from the Administrative Agent,
promptly pay to the Administrative Agent an amount equal to such Purchaser’s
share of the amount so rescinded or returned, together with interest thereon at
the overnight rate for Federal funds transactions between member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York
(the “Federal Funds Rate”) for each day from and including the making of the
payment to such Purchaser, to but excluding the date of said payment to the
Administrative Agent, plus its pro rata share of any penalty or similar such
amount, if any, as is required to be paid by the Administrative Agent with
respect to such rescinded or returned payment; provided that such Purchaser
shall not be obligated to pay any portion of any penalty or similar such amount
to the extent that such rescinded or returned payment resulted from the gross
negligence or the willful misconduct of the Administrative Agent.  For the
avoidance of doubt, any amounts that are returned pursuant to this provision
will continue to be subject to the terms of this Agreement.

SECTION 6.

Portfolio Reports; Reconciliation Of Receivables.

Section 6.1Portfolio Reports.  The Seller Representative shall be responsible
for submitting a Portfolio Report via the PrimeRevenue System to the
Administrative Agent on each Reconciliation Date and on the Termination Date;
provided, however, and notwithstanding anything herein to the contrary, if the
PrimeRevenue System is not operational or is otherwise offline on any
Reconciliation Date or on the Termination Date, then for such Reconciliation
Date or Termination Date, as applicable, the Seller

31

 

--------------------------------------------------------------------------------

 

Representative may deliver a Portfolio Report to the Administrative Agent in the
form of Exhibit A-2, and this Agreement shall be construed and interpreted
accordingly, mutatis mutandis.

Section 6.2Receivable Monitoring Report.  The Seller Representative shall
deliver a completed receivable monitoring report in the form of Exhibit C to the
Administrative Agent no later than twenty (20) Business Days following the end
of each calendar quarter.

Section 6.3Reconciliation Prior to the Termination Date. If, at any time prior
to the Termination Date, the Total Outstanding Amount is greater than the
Maximum Funded Amount, then the following procedure will be used by the Seller
Representative for purposes of determining which Eligible Receivables constitute
Purchased Receivables: first, all Eligible Receivables that were Purchased
Receivables as of the immediately preceding Reconciliation Date, and that remain
outstanding, shall be designated as Purchased Receivables (including, for the
sake of clarity, any Eligible Unbilled Receivables that were Purchased
Receivables as of the immediately preceding Reconciliation Date and that have
subsequently been converted into Billed Receivables), and second, new Billed
Receivables arising after the immediately preceding Reconciliation Date shall be
designated as Purchased Receivables based on Maturity Date (designating the
Billed Receivable with the closest Maturity Date as a Purchased Receivable, then
designating the Billed Receivable with the second closest Maturity Date as a
Purchased Receivable, and continuing in the same manner until either all new
Billed Receivables have been designated as Purchased Receivables or the
designation of the next following Billed Receivable as a Purchased Receivable
would result in the aggregate outstanding Net Face Value of all Purchased
Receivables exceeding the Maximum Funded Amount).

Section 6.4Reconciliation Following the Termination Date.  If, as of the
Termination Date, the Total Outstanding Amount is greater than the Funded
Amount, then the following procedure will be used by the Seller Representative
for purposes of determining which Eligible Receivables constitute Purchased
Receivables: first, all Eligible Receivables that were Purchased Receivables as
of the immediately preceding Reconciliation Date, and that remain outstanding,
shall be designated as Purchased Receivables (including, for the sake of
clarity, any Eligible Unbilled Receivables that were Purchased Receivables as of
the immediately preceding Reconciliation Date and that have subsequently been
converted into Billed Receivables), and second, new Billed Receivables arising
after the immediately preceding Reconciliation Date shall be designated as
Purchased Receivables based on Maturity Date (designating the Billed Receivable
with the closest Maturity Date as a Purchased Receivable, then designating the
Billed Receivable with the second closest Maturity Date as a Purchased
Receivable, and continuing in the same manner until either all new Billed
Receivables have been designated as Purchased Receivables or the designation of
the next following Billed Receivable as a Purchased Receivable would result in
the aggregate outstanding Net Face Value of all Purchased Receivables exceeding
the Funded Amount).

SECTION 7.

Other Information; The Sellers’ Books and Records; Inspection; The
Administrative Agent’s Records.

Section 7.1Other Information.  Each Seller will provide the Administrative Agent
and the Purchasers with such other reports, information, documents, books and
records related to a Purchased Receivable as the Administrative Agent or any
Purchaser may reasonably request or any other information that the
Administrative Agent or any Purchaser may require for capital or regulatory
purposes and which may be lawfully disclosed or provided to the Administrative
Agent or such Purchaser, including, without limitation, promptly after request
by the Administrative Agent or any Purchaser (a) a copy of the purchase order or
sales order and (except in the case of Eligible Unbilled Receivables)

32

 

--------------------------------------------------------------------------------

 

Invoices relating to each Purchased Receivable; and (b) all billings,
statements, correspondence and memoranda directed to the Obligor in relation to
each Purchased Receivable.

Section 7.2The Sellers’ Books and Records.  Each Seller shall maintain its books
and records, including but not limited to any computer files and master data
processing records, so that such records that refer to Purchased Receivables
sold hereunder shall indicate clearly that such Seller’s right, title and
interest in such Receivables have been sold to the Administrative Agent on
behalf of the Purchasers.  

Section 7.3Inspection.  Each Seller shall (a) at any time reasonably convenient
to such Seller during regular business hours and upon reasonable prior notice,
permit the Administrative Agent or any of its agents or representatives, (i) to
examine and make copies of and abstracts from such Seller’s Sales Records and
the Invoices in respect of Purchased Receivables and permit the Administrative
Agent to take such copies and extracts from the Sales Records and to provide the
Administrative Agent with copies or originals (as required by the Administrative
Agent) of the Invoices relating to Purchased Receivables as it may require and
generally allow the Administrative Agent to review, check and audit each
Seller’s credit control procedures, and (ii) to visit the offices and properties
of each Seller for the purpose of examining such records and to discuss matters
relating to Purchased Receivables or each Seller’s performance hereunder with
any of the officers or employees of each Seller having knowledge of such
matters; and (b) without limiting the provisions of clause (a), from time to
time on request of the Administrative Agent and upon reasonable prior notice and
subject to the Seller Representative receiving acceptable confidentiality
undertakings thereof, permit certified public accountants or other auditors
acceptable to the Administrative Agent to conduct, at the applicable Seller’s
expense, a review of each Seller’s books and records to the extent related to
the Purchased Receivables; provided that (i) during the continuation of a
Servicer Replacement Event, such access and inspections referred to in clauses
(a) and (b) may occur at any time and (ii) unless a Servicer Replacement Event
has occurred and is continuing, only one such access and inspection in any
calendar year shall be at the expense of such Seller.

Section 7.4The Administrative Agent’s Records.  The Administrative Agent is
irrevocably authorized by each Seller to keep records of all purchases, which
records shall be consistent with all information set forth in each Portfolio
Report delivered to the Administrative Agent via the PrimeRevenue System, and
evidences the dates and amounts of purchases and the applicable Purchase
Discount or Adjusted Discount in effect from time to time.

SECTION 8.

Conditions Precedent.

Section 8.1Conditions Precedent to the Closing Date.  The occurrence of the
Closing Date is subject to the satisfaction of the following conditions, each to
the satisfaction of the Administrative Agent and each Purchaser in its sole
discretion and, as to any agreement, document or instrument specified below,
each in form and substance reasonably satisfactory to the Administrative Agent’s
and each Purchaser in its sole discretion:

(a)The Administrative Agent shall have received each of the following:

(i)An executed counterpart of this Agreement, the CACI Performance Undertaking
and the Intercreditor Agreement.

(ii)An executed Account Control Agreement with respect to each Seller Account
relating to the Initial Sellers.

33

 

--------------------------------------------------------------------------------

 

(iii)Certified copies of resolutions of CACI and each Initial Seller authorizing
this Agreement and the other Purchase Documents and authorizing a person or
persons to sign those documents including any subsequent notices and
acknowledgements to be executed or delivered pursuant to this Agreement, the
other Purchase Documents and any other documents to be executed or delivered by
each Initial Seller pursuant hereto or thereto.

(iv)Opinions of counsel to CACI and each Initial Seller, including opinions with
respect to due organization and good standing of each such Person, due
authorization, execution and delivery of this Agreement and the other Purchase
Documents entered into on or about the date hereof by such Person, validity and
enforceability of this Agreement and the other Purchase Documents with respect
to such Person, non-contravention of organizational documents, material
agreements and law, no consents, creation of security interest and perfection of
security interest (including perfection by control with respect to each Seller
Account), and such other matters as the Administrative Agent and the Purchasers
may reasonably request.

(v)An officer incumbency and specimen signature certificate for CACI and each
Initial Seller.

(vi)Organizational documents of CACI and each Initial Seller certified by the
applicable governmental authority (as applicable), and evidence of good standing
(as applicable).

(vii)Opinions of counsel to CACI and each Initial Seller with respect to true
sale matters.

(viii)Evidence of the existence of each Seller Account relating to the Initial
Sellers.

(ix)A certification that each Initial Seller has instructed each Approved
Obligor to pay all amounts owing on Receivables only to the applicable Seller
Account.

Section 8.2Conditions Precedent to the Facility Activation Date.  The occurrence
of the Facility Activation Date is subject to the satisfaction of the following
conditions, each to the satisfaction of the Administrative Agent and each
Purchaser in its sole discretion and, as to any agreement, document or
instrument specified below, each in form and substance reasonably satisfactory
to the Administrative Agent’s and each Purchaser in its sole discretion:

(a)The Administrative Agent shall have received each of the following:

(i)Opinions of counsel to CACI, including opinions with respect to due
authorization, execution and delivery of the deposit account control agreement
described in clause (ii) below (the “MUFG Account Control Agreement”) below by
CACI, validity and enforceability of the MUFG Account Control Agreement with
respect to CACI, non-contravention of organizational documents, material
agreements and law, no consents, creation of security interest and perfection of
security interest (including perfection by control with respect to the
Refundable Discount Advance Account), and such other matters as the
Administrative Agent and the Purchasers may reasonably request.

34

 

--------------------------------------------------------------------------------

 

(ii)An executed deposit account control agreement with respect to the Refundable
Discount Advance Account, in form and substance reasonably satisfactory to the
parties thereto, among the Seller Representative (in its capacity as owner of
the Refundable Discount Advance Account), the Administrative Agent and MUFG,
as  depository institution.

(iii)Proof of payment of all reasonable attorneys’ fees and disbursements
incurred by the Administrative Agent and required, pursuant to Section 14.2 of
this Agreement, to be reimbursed by the Sellers.

(b)Each Initial Seller shall have funded the Refundable Discount Advance in the
amount required under Section 2.8(b).

(c)Each Initial Seller shall have paid all fees owed on or prior to the Facility
Activation Date to the Administrative Agent (if, applicable, for the benefit of
the Purchasers) pursuant to the terms of this Agreement or any fee letter
executed in connection herewith.

Section 8.3Conditions Precedent to Each Purchase.  The Administrative Agent’s
purchase of any Receivable on each Purchase Date (for the benefit of the
Purchasers) is subject to the satisfaction of the following conditions, each to
the satisfaction of the Administrative Agent and each Purchaser, in each case,
in its sole discretion (provided that, with respect to any proposed Purchase
Date unless the Administrative Agent is notified in writing prior to such
Purchase Date by a Purchaser to the contrary, the Administrative Agent may
assume that the Purchasers’ are so satisfied):

(a)After giving effect to such purchase, the Total Outstanding Amount of all
Purchased Receivables of all Approved Obligors as of such date will not exceed
the Maximum Funded Amount (it being understood that, if at any time prior to the
Termination Date the Total Outstanding Amount of Eligible Receivables exceeds
the Maximum Funded Amount, Section 6.3 shall apply).

(b)The representations and warranties made by each Seller in Section 9.1 of this
Agreement are true and correct in all respects as of such Purchase Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.  

(c)The representations and warranties made by each Seller in Section 9.2 of this
Agreement with respect to the Purchased Receivables purchased on such Purchase
Date are true and correct in all respects as of such Purchase Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
respects on and as of such earlier date.

(d)No Shutdown of the U.S. Government has occurred and is continuing; provided
that if consented to by the Administrative Agent and the Purchasers in writing
in their sole discretion in advance of any purchase, the foregoing limitation
will not apply to any Non-Affected Receivables.  

SECTION 9.Representations and Warranties.

Section 9.1Generally.  Each of the Seller Representative and each Seller hereby
makes the following representations and warranties for the benefit of the
Administrative Agent and each Purchaser as of the Closing Date and on each
Purchase Date:

35

 

--------------------------------------------------------------------------------

 

(a)Such Person is (i) duly organized, validly existing, and, to the extent
applicable under the Laws of its jurisdiction of organization, in good standing
under the Laws of its jurisdiction of organization and has all organizational
powers and all material governmental licenses, authorizations, consents, and
approvals required to carry on its business as now conducted and (ii) is
qualified to do business in every jurisdiction where the nature of its business
requires it to be so qualified, except, with respect to clause (ii), to the
extent that failure to so qualify would not reasonably be expected to have a
material impairment of its ability to perform its obligations hereunder or under
the other Purchase Documents and would not have a material adverse effect on the
collectability of the Purchased Receivables taken as a whole or a material
impairment on the interests of the Administrative Agent or any Purchaser under
the Purchase Documents taken as a whole (a “Material Adverse Effect”).

(b)Such Person has the requisite power and authority to enter into and deliver
this Agreement and the other Purchase Documents and, if such Person is a Seller,
to assign and sell the Receivables being sold by it on the applicable Purchase
Date in the manner herein contemplated, and it has taken all necessary corporate
or other action required to authorize the execution, delivery and performance of
this Agreement, the other Purchase Documents and the assignment and sale of such
Receivables.  This Agreement and the other Purchase Documents to which such
Person is a party have been duly executed and delivered by such Person.

(c)This Agreement, the other Purchase Documents and the sale, assignment and
transfer of the Purchased Receivables hereunder constitutes the legal, valid and
binding obligations of such Person, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other Laws of
general application affecting the rights and remedies of creditors and general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at Law.  This Agreement creates a valid security interest in each
Purchased Receivable.  If such Person is a Seller, upon the filing of a UCC
financing statement in the state of incorporation of such Person set forth in
the UCC Information, listing such Person, as debtor, and the Administrative
Agent, as secured party, and covering Purchased Receivables from time to time
purchased hereunder, the Administrative Agent shall have, for the benefit of the
Purchasers, a first priority perfected security interest in each such Purchased
Receivable.

(d)The UCC Information is true and correct in all respects.  All documents,
certificates and written materials furnished to the Administrative Agent or any
Purchaser by or on behalf of such Person for use in connection with the
transactions contemplated in this Agreement, taken as a whole with other
documents, certificates and written materials furnished contemporaneously
therewith, do not contain any untrue statement of material fact or omit to state
a material fact (known to such Person in the case of any documents, certificates
or written statements not prepared by it) necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which the same were made.

(e)Neither the execution nor the delivery of this Agreement, the other Purchase
Documents or any of the other documents related hereto or thereto, nor the
performance of or compliance with the terms and provisions hereof or thereof
will conflict with or result in a breach of or give rise to a default under (i)
any Laws, (ii) any indenture, loan agreement, security agreement, instrument or
other material agreement binding upon such Person or any of its properties, or
(iii) any provision of such Person’s organizational documents which could, in
the case of clause (ii) only, reasonably be expected to have a Material Adverse
Effect.

(f)No authorization, consent or approval or other action by, and no notice to or
filing (other than the UCC financing statements required to be filed hereunder)
with, any Governmental

36

 

--------------------------------------------------------------------------------

 

Authority is required to be obtained or made by such Person for the due
execution, delivery and performance by it of this Agreement or any other
Purchase Document.

(g)No Insolvency Event with respect to such Person has occurred and is
continuing.

(h)There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting such Person or
any of its Affiliates before any court, governmental entity or arbitrator, which
could reasonably be expected to have an adverse effect on the enforceability of
this Agreement (including, without limitation, the enforceability of the
Administrative Agent’s or any Purchaser’s ownership interest in the Purchased
Receivables) or the ability of such Person to perform its obligations hereunder.

(i)No effective financing statement or other instrument similar in effect
covering any Purchased Receivable is on file in any recording office, except
those filed in favor of the Administrative Agent relating to this Agreement, and
no competing notice or notice inconsistent with the transactions contemplated in
this Agreement remains in effect.  

(j)If such Person is a Seller, such Person has not pledged or granted any
security interest in any Purchased Receivable to any person except pursuant to
this Agreement.

(k)Such Person is in compliance with all covenants and other agreements
contained in this Agreement.

(l)The most-recently due Portfolio Report has been delivered in accordance with
the terms of this Agreement.

(m)Policies and procedures have been implemented and maintained by or on behalf
of such Person that are designed to achieve compliance by such Person and its
Subsidiaries, Affiliates, directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions, and such Person and its
Subsidiaries, Affiliates, officers, employees, directors and agents acting in
any capacity in connection with or directly benefitting from the facility
established hereby, are in compliance with Anti-Corruption Laws, Anti-Terrorism
Laws and Sanctions.

(n)(i) None of such Person or any of its Subsidiaries, Affiliates, directors,
officers, employees, or agents that will act in any capacity in connection with
or directly benefit from the facility established hereby is a Sanctioned Person,
(ii) none of such Person or any of its Subsidiaries is organized or resident in
a Sanctioned Country, and (iii) such Person has not violated, been found in
violation of or is under investigation by any Governmental Authority for
possible violation of any Anti-Corruption Laws, Anti-Terrorism Laws or of any
Sanctions.

(o)No proceeds received by such Person or any of its Subsidiaries or Affiliates
in connection with any purchase of Receivables hereunder will be used in any
manner that will violate Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

(p)As of the Closing Date, such Person is an entity (other than a bank) whose
common stock or analogous equity interests are listed on the New York Stock
Exchange or the American Stock Exchange or have been designated as a NASDAQ
National Market Security listed on the NASDAQ stock exchange (as used in this
clause, a “listed entity”) or that is organized under the laws of the United
States or of any state and at least 51 percent of whose common stock or
analogous equity interest is owned by a listed entity and is excluded on that
basis from the definition of Legal Entity Customer as defined in the Beneficial
Ownership Rule.

37

 

--------------------------------------------------------------------------------

 

Section 9.2Purchased Receivables.  Each Seller hereby makes the following
representations and warranties with respect to each Purchased Receivable sold by
it for the benefit of the Administrative Agent and each Purchaser as of the
applicable Purchase Date with respect to such Purchased Receivable:

(a)Prior to giving effect to the sale of such Purchased Receivable, such Seller
has a valid ownership interest therein, free and clear of any Adverse Claim.
Such Purchased Receivable is a valid, current and freely assignable trade
account receivable and the assignment of such Purchased Receivable is not
subject to a consent requirement by any third party to the sale or other
transfer of such Purchased Receivable or the grant of a security interest or
other lien in such Purchased Receivable other than consents previously obtained
in writing by such Seller and that remain in effect as of the Purchase
Date.  Such Seller shall have provided to the Administrative Agent the Contract
number no later than the Reconciliation Date immediately following the purchase
of such Purchased Receivable; provided that such information may be provided in
the related Portfolio Report submitted on such Reconciliation Date via the
PrimeRevenue System.

(b)The sale of such Purchased Receivable by such Seller to the Administrative
Agent, on behalf of the Purchasers, under the Purchase Documents constitutes a
true sale or other absolute transfer of such Purchased Receivable by such Seller
to the Administrative Agent and upon purchase by the Administrative Agent, such
Purchased Receivable will have been validly and absolutely assigned, transferred
and sold to the Administrative Agent and the Administrative Agent shall acquire
a legally valid ownership interest in such Purchased Receivable, free and clear
of any Adverse Claim without any need on the part of such Seller, any Purchaser
or the Administrative Agent to (i) notify the applicable Approved Obligor or
(ii) other than the UCC financing statements required to be filed hereunder,
file, register or record any Purchase Document or the sale of such Purchased
Receivable under the Laws applicable to such Seller, except, in each case, as
may be required in order to comply with FACA.  All of such Seller’s right, title
and interest in and to such Purchased Receivable will have been validly sold and
absolutely assigned and transferred to the Administrative Agent on behalf of the
Purchasers, and the Administrative Agent will have the legal and beneficial
right to be paid the face amount of such Purchased Receivable free of any
Adverse Claim.  Such Purchased Receivable is sold hereunder in good faith and
without actual intent to hinder, delay or defraud present or future creditors of
such Seller.

(c)Such Purchased Receivable and the applicable Contract constitutes a bona
fide, existing and enforceable legal, valid and binding obligation of the
applicable Approved Obligor, arising out of an arm’s-length sale by such Seller
of Goods and Services relating to information technology and outsourcing
solutions, in each case, in the ordinary course of its and such Approved
Obligor’s businesses subject to bankruptcy, insolvency, reorganization,
moratorium and other Laws of general application affecting the rights and
remedies of creditors and general principles of equity, regardless of whether
enforcement is sought in proceedings in equity or at Law.  The applicable
Contract constitutes an existing and enforceable legal, valid and binding
obligation of such Seller subject to bankruptcy, insolvency, reorganization,
moratorium and other Laws of general application affecting the rights and
remedies of creditors and general principles of equity, regardless of whether
enforcement is sought in proceedings in equity or at Law.  Such Purchased
Receivable and the related Contract under which it arises comply with, and the
Goods and Services with respect thereto have been manufactured in compliance
with, and any related services have been provided in compliance with, the
requirements of all applicable laws, rules, regulations or orders of any
Governmental Authority and do not contravene any agreement binding upon such
Seller.

(d)The Goods and Services deliverable to the applicable Approved Obligor in
connection with such Purchased Receivable were received by such Approved Obligor
not later than the applicable Purchase Date.

38

 

--------------------------------------------------------------------------------

 

(e)The Seller has instructed each Approved Obligor in writing to pay all amounts
owing on Purchased Receivables only to the applicable Seller Account, which
instructions have not been revoked or otherwise modified.  The applicable Seller
Account has been established and is in effect, and such Seller Account is the
subject of a valid and Account Control Agreement.

(f)As of the applicable Purchase Date, such Purchased Receivable is not subject
to any Dilution except to the extent specifically included in the determination
of the Net Face Value for the calculation of the applicable Purchase Price.

(g)The applicable Approved Obligor has not in the past failed to pay any
material sum due and payable to such Seller in circumstances where such Seller
did not waive or consent to such failure.  

(h)No note, account, instrument, document, contract right, general intangible,
chattel paper or other form of obligation other than that which has been
assigned to the Administrative Agent exists which evidences such Purchased
Receivable, and such Purchased Receivable is not evidenced by and does not
constitute an “instrument” or “chattel paper” as such terms are defined in the
UCC.

(i)The applicable Approved Obligor is not an Affiliate or Subsidiary of any
Seller.

(j)Such Purchased Receivable has not been sold or assigned to any Person other
than the Administrative Agent.  

(k)Neither such Seller, nor, to the best of such Seller’s knowledge, the
applicable Approved Obligor, is in default of the applicable Contract or is in
breach of its terms.

(l)Neither such Seller nor the applicable Approved Obligor has asserted any
Dispute or event of default with respect to such Purchased Receivable.

(m)Such Purchased Receivable is an Eligible Receivable and is denominated in
U.S. Dollars.

(n)Such Purchased Receivable does not represent a progress billing or a sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis, does not
relate to payments of interest and has not been invoiced more than once.

(o)The Maturity Date for such Purchased Receivable is not more than sixty (60)
days after the issuance date of the Invoice with respect thereto.

(p)There are no facts known to such Seller concerning such Approved Obligor,
such Purchased Receivable or the applicable Contract which might have an adverse
impact on the ability or willingness of such Approved Obligor to pay the Net
Face Value for such Purchased Receivable when due, including information
concerning any existing or potential Disputes, except as otherwise previously
disclosed to the Administrative Agent and the Purchasers.

(q)To the applicable Seller’s knowledge, the applicable Approved Obligor has not
ceased to pay its debts as they become due, and none of its payment obligations
are subject to moratorium or any other similar event or condition.

39

 

--------------------------------------------------------------------------------

 

(r)There are no actions, claims or proceedings now pending between such Seller
and the applicable Approved Obligor.  There are no pending or, to the applicable
Seller’s knowledge, threatened actions or proceedings before any court or
administrative agency related to or in any way connected to such Purchased
Receivable.

(s)If such Purchased Receivable is an Eligible Unbilled Receivable, the Total
Outstanding Amount of such Purchased Receivable, when added to the Total
Outstanding Amount of all other Eligible Unbilled Receivables will not exceed
50% of the Total Outstanding Amount.

(t)Such Purchased Receivable arises from a Designated Project.

(u)The applicable Approved Obligor is not (i) a Sanctioned Person or (ii) a
natural Person acting in its individual capacity.

SECTION 10. Covenants.

Section 10.1 The Sellers’ Covenants.  Each Seller hereby agrees, at all times
prior to the Final Collection Date:

(a)To take all necessary steps and actions to preserve its corporate (or other
organization) existence and comply in all material respects with all Laws
applicable to such Seller in the operation of its business; provided, however,
that each Seller may merge into another Seller or dissolve following the
assignments of its Contracts to another Seller (and all such assignments shall
be permitted).

(b)To duly perform and comply in all material respects with all terms,
provisions, and obligations under this Agreement and each Contract and refrain
from taking any action or omitting to take any action which might prejudice or
limit the Administrative Agent’s or any Purchaser’s rights to payment with
respect to the Purchased Receivables.

(c)To promptly notify the Administrative Agent and each Purchaser in writing of
(i) such Seller’s knowledge of any material event or occurrence, including,
without limitation, any material breach or material default by such Seller or by
any Approved Obligor of any of the terms or provisions of any Contract with
respect to any Purchased Receivable, any Dispute, or any governmental action
affecting the ability of it or such Approved Obligor to perform its obligations
under the applicable Contract to which it is a party; or (ii) any change to the
UCC Information at least thirty (30) days prior to such change.

(d)To not modify the terms of any Contract in any manner which would adversely
affect the collectability of any Purchased Receivables or any rights of the
Administrative Agent or any Purchaser as the owners of the Purchased Receivables
or would otherwise reduce the amount due thereunder or delay the Maturity Date
thereof.  

(e)To make all disclosures required by any applicable Law with respect to the
sale of the Purchased Receivables hereunder to the Administrative Agent (on
behalf of the Purchasers), and account for such sale in accordance with GAAP.

(f)To not create or permit to exist any Adverse Claim over all or any of
the  rights, title and interest in and to the Purchased Receivables of any
Seller, any Purchaser or the Administrative Agent.

40

 

--------------------------------------------------------------------------------

 

(g)To not sell, assign or otherwise transfer the Purchased Receivables, except
as specifically provided for herein.

(h)To not close its applicable Seller Account(s) and not to instruct any
Approved Obligor to pay any amounts owing under the Purchased Receivables to a
bank account other than the applicable Seller Account.

(i)To ensure that policies and procedures are maintained and enforced by or on
behalf of such Seller to promote and achieve compliance by such Seller and each
of its Subsidiaries, Affiliates, and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions.

(j)To not use, or permit its Subsidiaries, Affiliates or its or their respective
directors, officers, employees or agents to use, the proceeds of the purchase of
Receivables hereunder (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any Person under any applicable
Sanctions or result in the violation of any Anti-Corruption Laws, Anti-Terrorism
Laws or Sanctions.

(k)To not engage in, or permit any of its Subsidiaries, Affiliates or any
director, officer, employee, agent or other Person acting on behalf of such
Seller or any of its Subsidiaries in any capacity in connection with or directly
benefitting from the Agreement to engage in, or to conspire to engage in, any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Corruption
Laws, Anti-Terrorism Laws and Sanctions.

(l)Promptly following any change that would result in a change to the status of
such Seller as an excluded “Legal Entity Customer” under the Beneficial
Ownership Rule, such Seller shall execute and deliver to the Administrative
Agent a Certification of Beneficial Owner(s) complying with the Beneficial
Ownership Rule, in form and substance reasonably acceptable to the
Administrative Agent.

(m)On or prior to May 27, 2019, to deliver evidence reasonably satisfactory to
the Administrative Agent that the tax liens evidenced by file numbers 133351 and
137671 filed in the Office of the Clerk of the Circuit Court of Arlington
County, Virginia against CACI Enterprise Solutions, LLC have been satisfied and
released.

SECTION 11.Repurchase of Purchased Receivables.

Section 11.1Repurchase Price.  As used herein, the “Repurchase Price” with
respect to any Purchased Receivable shall be calculated as follows:

RP  =  PP  +  AD  + AI +  AO, in which:

Term

Definition

“RP”equals

Repurchase Price for such Purchased Receivable as of the applicable Repurchase
Date

41

 

--------------------------------------------------------------------------------

 

Term

Definition

“PP” equals

The aggregate Purchase Price for such Purchased Receivable, net of any
Collections received by the Administrative Agent with respect to such Purchased
Receivable

“AD” equals

The Purchase Discount applicable to such Receivable and accrued for the period
from the applicable Purchase Date to the applicable Repurchase Date; provided
that AD shall only apply in the case of a Receivable purchased at its Discounted
Purchase Price

“AI”     equals

Interest on the total amount payable by the Approved Obligor with respect to
such Receivable, calculated at a rate equal to the LIBOR for the period from the
last day of the applicable Discount Period to the applicable Repurchase Date
plus the Applicable Margin; provided that the AI shall only apply if the
Repurchase Date occurs after the last day of the applicable Discount Period

“AO” equals

All other amounts then payable (including, to the extent not included in PP, the
full amount of the Aggregate Unreimbursed Purchase Discount corresponding to
such Receivable) by the applicable Seller under the Purchase Documents with
respect to such Purchased Receivable as of such Repurchase Date

Section 11.2Repurchase.  Upon the occurrence of a Repurchase Event with respect
to any Purchased Receivable, the Administrative Agent may, upon written notice
to the Seller Representative, require the applicable Seller to repurchase such
Purchased Receivable on the Proposed Repurchase Date specified in such notice
for an amount equal to the Repurchase Price of such Purchased Receivable.  

Section 11.3Repurchase Date.  Upon delivery of any notice referred to in Section
11.2, (a) the Repurchase Price together with all other amounts under this
Agreement and the other Purchase Documents with respect to the applicable
Purchased Receivable shall become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Sellers; (b) the applicable Seller shall pay to
the Administrative Agent (for the benefit of the Purchasers) by deposit in the
Administrative Agent’s Account such Repurchase Price on the Proposed Repurchase
Date specified in such notice, which, in any event, shall be paid not later than
five (5) Business Days from the date of the delivery of such notice; and (c) on
receipt of such Repurchase Price, the Administrative Agent shall (at the cost
and expense of the applicable Seller) execute such documents as may be necessary
to re‑assign, without recourse, representation or warranty, and at no further
cost to the Administrative Agent, such Purchased Receivable to the applicable
Seller.

SECTION 12.

Taxes, Etc.

Section 12.1Taxes.  All payments to be made by any Seller under this Agreement
shall be made free and clear of and without deduction for or on account of all
Taxes, except to the extent required by applicable law.  All Taxes required to
be deducted or withheld from any amounts paid or payable by a Seller under this
Agreement, if any, shall be paid by such Seller to the applicable Governmental
Authority within the time allowed under the relevant law.  In addition, if any
Taxes or amounts in respect of Taxes must be deducted from any amounts payable
by a Seller under this Agreement and such Tax is an Indemnified Tax, such Seller
shall pay such additional amounts as may be necessary to ensure that the
Administrative Agent and the Purchasers receive a net amount equal to the full
amount which the Administrative Agent and the Purchasers would have received had
payment not been made subject to deduction of Tax by such Seller.  Within 30
days of each payment to the relevant Governmental Authority by a Seller under
this Section 12.1 of Tax or in respect of Taxes, such Seller shall deliver to
the Administrative Agent and the Purchasers if the same is available an original
receipt, certified copy or other appropriate evidence issued by the Governmental
Authority to whom the payment was made that

42

 

--------------------------------------------------------------------------------

 

the Tax has been duly remitted to the appropriate authority.  If the
Administrative Agent or any Purchaser determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been paid additional amounts pursuant to this Section 12.1, such Person
shall pay to the applicable Seller an amount equal to such refund (but only to
the extent of additional amounts made under this Section 12.1 with respect to
the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Person and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided,
however, that nothing contained in this Agreement shall interfere with the right
of the Administrative Agent and each Purchaser to arrange its Tax affairs in
whatever manner it thinks fit and, in particular, none of the Administrative
Agent  or any Purchaser shall be under any obligation to claim credit, relief,
remission, repayment or other benefit from or against its corporate profits or
similar Tax liability in respect of the amount of any deduction in priority to
any other claims, reliefs, credits or deductions available to it, nor shall any
Seller be entitled to make any enquiries of the Administrative Agent or any
Purchaser in relation to such Person’s Tax affairs.  The Administrative Agent
and each Purchaser shall (if and to the extent that it is entitled to do so
under applicable law) submit in duplicate to the Seller Representative prior to
the date of the first payment by any Seller to the Administrative Agent or such
Purchase, as applicable, duly completed and signed copies appropriate Internal
Revenue Service forms claiming complete or partial exemption from withholding on
all amounts (to which such withholding would otherwise apply) to be received by
the Administrative Agent or such Purchaser, as applicable, including fees, from
such Seller pursuant to this Agreement.  In addition and from time to time the
Administrative Agent and each Purchaser shall (if and to the extent that it is
entitled to do so under applicable law) submit to the Seller Representative such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxation authorities) and any additional information as may be
required under then current United States law, regulations or any income tax
treaty to which the United States is a party to claim the inapplicability of, or
exemption or partial exemption from, United States withholding (including backup
withholding) taxes on payments in respect of all amounts (to which such
withholding would otherwise apply) to be received by the Administrative agent or
such Purchaser including fees, from such Seller pursuant to this Agreement.  The
Administrative Agent and each Purchaser agree that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Seller Representative in writing of its legal inability to do so.

Section 12.2Duties and Taxes.  All stamp, documentary, registration or other
like duties or Taxes (excluding Excluded Taxes and any Taxes that are the
subject of Section 12.1), including Taxes and any penalties, additions, fines,
surcharges or interest relating thereto, or any notarial fees which are imposed
or chargeable on or in connection with this Agreement or any other Purchase
Document or any other document executed pursuant hereto or thereto shall be paid
by each of the Sellers, it being understood and agreed that the Administrative
Agent and each Purchaser shall be entitled but not obligated to pay any such
duties or Taxes (whether or not they are its primary responsibility), and each
of the Sellers shall on demand indemnify the Administrative Agent or such
Purchaser, as applicable, against those duties or Taxes and against any
reasonable costs and expenses so incurred by it in discharging them.  Without
prejudice to the survival of any other provision hereof, the terms of this
Section 12.2 shall survive the termination of this Agreement and payment of all
other amounts payable hereunder.

SECTION 13.

The Administrative Agent.

Section 13.1Appointment and Authorization.  

(a)Each Purchaser hereby irrevocably designates and appoints MUFG as the
“Administrative Agent” hereunder and authorizes the Administrative Agent to take
such actions and to

43

 

--------------------------------------------------------------------------------

 

exercise such powers as are delegated to the Administrative Agent hereby and to
exercise such other powers as are reasonably incidental thereto, including
without limitation execution and delivery of, and performance of its obligation
under, the Intercreditor Agreement.  The Administrative Agent shall hold, in its
name, on behalf of each Purchaser, the Asset Interests of each Purchased
Receivable of such Purchaser.  The Administrative Agent shall not have any
duties other than those expressly set forth herein or any fiduciary relationship
with any Purchaser, and no implied obligations or liabilities shall be read into
this Agreement, or otherwise exist, against the Administrative Agent.  The
Administrative Agent does not assume, nor shall it be deemed to have assumed,
any obligation to, or relationship of trust or agency with, any Purchaser, any
Seller or any other Person.  Notwithstanding any provision hereof or any other
Purchase Document, in no event shall the Administrative Agent ever be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to the provision of any Purchase Document or applicable
Law.    

(b)Except as otherwise specifically provided in this Agreement, the provisions
of this Section 13 are solely for the benefit of the Administrative Agent and
the Purchasers, and no Seller shall have any rights as a third-party beneficiary
or otherwise under any of the provisions of this Section 13, except that this
Section 13 shall not affect any obligations which the Administrative Agent or
any Purchaser may have to any Seller under the other provisions hereof.  

(c)In performing its functions and duties hereunder, the Administrative Agent
shall act solely as the agent of the Purchasers and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any Seller or any of its successors and assigns.

(d)Each Purchaser hereby acknowledges and agrees that it shall be bound by the
terms of the Intercreditor Agreement as if it were a party thereto.

Section 13.2Delegation of Duties.  The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible to any Purchaser for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

Section 13.3Exculpation of Administrative Agent.  None of the Administrative
Agent or any of its directors, officers, agents or employees shall be liable for
any action taken or omitted (a) with the consent or at the direction of the
Purchasers or (b) in the absence of such Person’s gross negligence or willful
misconduct.  The Administrative Agent shall not be responsible to any Purchaser
or other Person for (i) any recitals, representations, warranties or other
statements made by any Seller or any of its Affiliates, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Purchase Document, (iii) any failure of any Seller or any of its Affiliates to
perform any obligation or (iv) the satisfaction of any condition specified in
Section 8.1, 8.2 or 8.3.  The Administrative Agent shall not have any obligation
to any Purchaser to ascertain or inquire about the observance or performance of
any agreement contained in any Purchase Document or to inspect the properties,
books or records of any Seller or any of its Affiliates.

Section 13.4Reliance by the Administrative Agent.

(a)The Administrative Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document, other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Seller), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent shall in all cases be fully
justified in failing or refusing

44

 

--------------------------------------------------------------------------------

 

to take any action under any Purchase Document unless it shall first receive
such advice or concurrence of the Required Purchasers, and assurance of its
indemnification, as it deems appropriate.  

(b)The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Purchasers, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Purchasers and the Administrative Agent.  

Section 13.5Actions by the Administrative Agent.  The Administrative Agent shall
take such actions, or refrain from taking such actions, under each of the
Purchased Documents with respect to the rights and remedies of the Purchasers,
including with respect to any Purchased Receivable, in each case as may be
directed by the Required Purchasers; provided, that until the Administrative
Agent receives such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as
Administrative Agent deems advisable and in the best interests of the
Purchasers.      

Section 13.6Non-Reliance on the Administrative Agent and Other Purchaser

.  Each Purchaser expressly acknowledges that none of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
any Seller, shall be deemed to constitute any representation or warranty by the
Administrative Agent.  Each Purchaser represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of an investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of each Seller
and the Purchased Receivables and its own decision to enter into this Agreement
and to take, or omit, action under any Purchase Document.  Except for items
specifically required to be delivered hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Purchaser with any
information concerning a Seller or any of its Affiliates that comes into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.  

Section 13.7Administrative Agent and Affiliates.  Each of the Purchasers and the
Administrative Agent and their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with any Seller or any of its Affiliates and MUFG may
exercise or refrain from exercising its rights and powers as if it were not the
Administrative Agent.  With respect to the purchase of Asset Interests in
Receivables pursuant to this Agreement, the Administrative Agent, in its
capacity as a Purchaser, shall have the same rights and powers under this
Agreement as any other Purchaser and may exercise the same as though it were not
such an agent, and the terms “Purchaser” and “Purchasers” shall include the
Administrative Agent in its capacity as a Purchaser.  

Section 13.8Successor Administrative Agent.  The Administrative Agent may, upon
at least twenty (20) days’ notice to each Seller and each Purchaser, resign as
Administrative Agent.  If the Person serving as Administrative Agent is subject
to an Insolvency Event, the Purchasers (excluding the Purchaser that is also the
Administrative Agent at such time, if applicable) may, to the extent permitted
by applicable Law, by notice in writing to each Seller and such Person remove
such Person as Administrative Agent.  Any resignation or removal, as the case
may be, shall not become effective until a successor agent is appointed by the
Purchasers (excluding the Purchaser that is also the Administrative Agent at
such time, if applicable), but with the consent of each Seller (provided, such
consent shall not be unreasonably withheld, delayed or conditioned), and has
accepted such appointment.  Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent,

45

 

--------------------------------------------------------------------------------

 

such successor Administrative Agent shall succeed to and become vested with all
the rights and duties of the retiring or removed, as applicable, Administrative
Agent, and the retiring or removed, as applicable, Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent under the
Purchase Documents.  After any retiring or removed, as applicable,
Administrative Agent’s resignation or removal, as applicable, hereunder, the
provisions of Sections 13 and 14 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.  

Section 13.9Reimbursement by the Purchasers.  Each Purchaser will reimburse the
Administrative Agent, to the extent that the Administrative Agent is not
reimbursed by the Sellers pursuant to the terms of this Agreement, its Pro Rata
Share of any and all reasonable costs and expenses (including without
limitation, reasonable legal fees and expenses) incurred by the Administrative
Agent in connection with the protection or enforcement of its rights under or in
connection with this Agreement and the other Purchase Documents.  

SECTION 14.Miscellaneous.

Section 14.1Indemnity.  Except with respect to Taxes (which is governed by
Section 12 above), each of the Seller Representative and each Seller agrees to
indemnify, defend and save harmless the Administrative Agent (including each of
its branches), each Purchaser (including each of its branches), each
Participant, any liquidity or credit enhancement provider of any Purchaser or
Participant  and each of their Affiliates, officers, directors, employees or
other agents (each, an “Indemnified Party”), forthwith on demand, from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs (including interest), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for each Indemnified Party in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, regardless of whether any such Indemnified Party shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by each Indemnified Party in enforcing this indemnity), whether direct,
indirect, special or consequential and whether based on any federal, state or
foreign Laws, on common law or equitable cause or on contract or otherwise, that
may be imposed on, incurred by, or asserted against any such Indemnified Party,
in any manner relating to or arising out of or incurred in connection with this
Agreement, the other Purchase Documents, any Purchased Receivable or any of the
transactions contemplated hereby or thereby, including, without limitation, with
respect to (y) any representation or warranty or statement made or deemed made
by a Seller or the Seller Representative under or in connection with this
Agreement or any of the other Purchase Documents which shall have been
materially incorrect as of the date when made or the occurrence of a Dispute or
any failure of a Seller or the Seller Representative to comply with its
respective covenants and other agreements contained in this Agreement or any
other Purchase Document in all material respects and (z) any Retained
Obligations of a Seller (the “Indemnified Liabilities”); provided, neither the
Seller Representative nor any Seller shall have any obligation to any
Indemnified Party hereunder with respect to (i) any Indemnified Liabilities to
the extent such Indemnified Liabilities arise from the gross negligence or
willful misconduct of that Indemnified Party, in each case, as determined by a
final, non-appealable judgment of a court of competent jurisdiction, (ii) any
non-payment of any Purchased Receivable except to the extent that such
non-payment is caused by or is otherwise attributable to any event, circumstance
or condition that gives rise to the occurrence of a Repurchase Event and (iii)
any Indemnified Liabilities to the extent that such Indemnified Liabilities are
otherwise payable by the Administrative Agent or a Purchaser under Section
5.1.  Without prejudice to the survival of any other provision hereof, the terms
of this Section 14.1 shall survive the termination of this Agreement and payment
of all other amounts payable hereunder.    

46

 

--------------------------------------------------------------------------------

 

Section 14.2Expenses.  Each of the Sellers agree to pay promptly on demand (a)
all actual and reasonable costs and expenses (including due diligence expenses)
incurred by the Administrative Agent in connection with (i) the negotiation,
preparation and execution of the Purchase Documents (including this Agreement)
and (ii) any consents, amendments, waivers or other modifications thereto and
the transactions contemplated thereby, including, in either case and without
limitation, the reasonable fees, expenses and disbursements of counsel to the
Administrative Agent in connection therewith; and (b) all costs and expenses,
including reasonable attorneys’ fees and costs of settlement, incurred by the
Administrative Agent or any Purchaser in enforcing any obligations of any of the
Sellers under any Purchase Document or in collecting any payments due from any
Seller hereunder or under the other Purchase Documents or in connection with any
refinancing or restructuring of the purchase arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.  Without prejudice to the survival of any other provision hereof,
the terms of this Section 14.2 shall survive the termination of this Agreement
and payment of all other amounts payable hereunder.  

Section 14.3Setoff.  In addition to any rights now or hereafter granted under
applicable Law and not by way of limitation of any such rights, the
Administrative Agent and each Purchaser is hereby authorized by each Seller at
any time or from time to time, without notice to any Seller or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other indebtedness at any time held or
owing by the Administrative Agent or such Purchaser to or for the credit or the
account of any Seller against and on account of the obligations and liabilities
of such Seller to the Administrative Agent or such Purchaser hereunder and under
the other Purchase Documents, including all claims of any nature or description
arising out of or connected hereto or with any other Purchase Document,
irrespective of whether or not (a) the Administrative Agent or such Purchaser
shall have made any demand hereunder or (b) any amounts payable hereunder shall
have become due and payable pursuant hereto and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that the
Administrative Agent or such Purchaser may only exercise its right of setoff in
this Section 14.3 if a Facility Suspension Event has occurred and is continuing
with respect to such Seller.

Section 14.4Notices, Addresses.  All notices, requests and demands given or made
under the Purchase Documents shall be given or made in writing and unless
otherwise stated shall be made by email or letter using the address as specified
below or such other address as the party may designate to the other party in
accordance with the provisions of this Section 14.4:

If to the Administrative Agent:

 

MUFG Bank, Ltd.

1221 Avenue of the Americas

New York, New York 10020

Attn: R. Gregory Hurst

Email: rhurst@us.mufg.jp

With a copy to

MUFG Bank, Ltd.

1221 Avenue of the Americas

New York, New York 10020

Attn: Amy Mellon

Email: amellon@us.mufg.jp

 

47

 

--------------------------------------------------------------------------------

 

If to the Sellers:

c/o CACI International Inc, as Seller Representative

1100 North Glebe Road

Arlington, VA 22201

Attn:        Thomas Mutryn

Email:      tmutryn@caci.com

 

With a copy to:

 

c/o CACI International Inc, as Seller Representative

1100 North Glebe Road

Arlington, VA 22201

Attn:        Erik Hansen

Email:      ehansen@caci.com

 

If to a Purchaser:

The address specified below such Purchaser’s signature to this Agreement

 

All notices, requests and demands shall be deemed to have been duly given or
made (a) when dispatched by email during the recipient’s normal business hours
when the confirmation showing the completed transmission has been received, or
(b) if mailed via a reputable international courier, when it has been left at
the relevant address or five (5) Business Days after being delivered to such
reputable international courier, in an envelope addressed to the applicable
person at that address and to the attention of the person(s) set forth
above.  Each party to this Agreement shall promptly inform the other parties
hereto of any changes in their respective addresses, email address specified
herein.

 

Section 14.5Certificates and Determinations.  Any certification or determination
by the Administrative Agent or any Purchaser of a rate or amount under any
Purchase Document shall be, absent manifest error, conclusive evidence of the
matters to which it relates.

Section 14.6Assignments and Transfers.  

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Seller may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Purchaser, and no Purchaser may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of clause (b) of this Section, (ii)
by way of participation in accordance with the provisions of clause (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of clause (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  

(b)Any Purchaser may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and its interest in Purchased Receivables); provided
that:

(i) after such assignment no Purchaser has a Commitment of less than
$50,000,000;

(ii) if such assignment is a partial assignment,  it is an assignment of a
proportionate part of all the assigning Purchaser’s rights and obligations under
this

48

 

--------------------------------------------------------------------------------

 

Agreement with respect to the Purchaser’s interest in Purchased Receivables or
the Commitment assigned;

  (iii) such assignment has been approved by the Administrative Agent (such
consent not to be unreasonably withheld or delayed) unless such assignment is to
another Purchaser or any Affiliate thereof;  

(iv)the parties to such assignment shall have executed and delivered to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $5,000; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment; and

(v)such assignee is not (A) a Seller or any Affiliate or Subsidiary thereof, (B)
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person) or (C) an
Ineligible Assignee or a Defaulting Purchaser.    

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Purchaser under this Agreement,
and the assigning Purchaser thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Purchaser’s rights and obligations under this Agreement,
such Purchaser shall cease to be a party hereto) but shall continue to be
entitled to the benefits of Sections  14.1 and 14.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Purchaser of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Purchaser of a participation in such rights
and obligations in accordance with clause (d) of this Section.

(c)The Administrative Agent, acting solely for this purpose as an agent of the
Sellers, shall maintain at one of its offices in New York City  a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Purchasers, and the Commitments of each
Purchaser, and each Purchaser’s interests in the Purchased Receivables pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Sellers, the
Administrative Agent and the Purchasers shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Purchaser hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by any Seller and any Purchaser, at any reasonable time and from time
to time upon reasonable prior notice.

(d)Any Purchaser may at any time, without the consent of, or notice to, any
Seller or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person, or any Seller
or any Seller’s Affiliates or Subsidiaries or an Ineligible Assignee) (each, a
“Participant”) in all or a portion of such Purchaser’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or such
Purchaser’s

49

 

--------------------------------------------------------------------------------

 

interests in Purchased Receivables); provided that (i) such Purchaser’s
obligations under this Agreement shall remain unchanged, (ii) such Purchaser
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and (iii) the Sellers, the Administrative Agent and the
other Purchasers shall continue to deal solely and directly with such Purchaser
in connection with such Purchaser’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Purchaser shall be responsible for
the indemnity under Section 13.9 with respect to any payments made by such
Purchaser to its Participant(s).

Any agreement or instrument pursuant to which a Purchaser sells such a
participation shall provide that such Purchaser shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Purchaser will not, without the consent of the Participant,
agree to any amendment, modification or waiver of the type described in the
proviso to Section 14.8 without the consent of each Participant.   Each
Participant shall be entitled to the benefits of Sections 3.3, 12.1 and 12.2
(subject to the requirements and limitations therein, including the requirements
under Section 12.1 (it being understood that the documentation required under
Section 12.1 shall be delivered to the participating Purchaser)) to the same
extent as if it were a Purchaser and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant shall not
be entitled to receive any greater payment under Sections 12.1 or 12.2, with
respect to any participation, than its participating Purchaser would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 14.3 as though it were a
Purchaser; provided that such Participant agrees to be subject to Section 3.4 as
though it were a Purchaser.  Each Purchaser that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Sellers, maintain
a register on which it enters the name and address of each Participant and each
Participant’s interest in the Purchased Receivables or other obligations under
the Purchase Documents (the “Participant Register”); provided that no Purchaser
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in the Purchased Receivables or its other
obligations under any Purchase Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Purchaser shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)Notwithstanding anything herein to the contrary, any Purchaser may assign or
pledge a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Purchaser, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank. No such assignment and/or pledge shall release any Purchaser from its
obligations hereunder.

Section 14.7No Waivers, Remedies Cumulative.  No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Purchaser,
any right or remedy under the Purchase Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy.  The

50

 

--------------------------------------------------------------------------------

 

rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by Law.

Section 14.8Amendment.  No waiver, alteration, modification, amendment or
termination hereof or of any of the provisions hereof shall be binding unless
made in writing and duly executed by each Seller, the Administrative Agent and
the Required Purchasers; provided that no such waiver, alteration, modification,
amendment or termination shall, without the consent of all Purchasers: (i)
increase or extend the Commitment of any Purchaser, (ii) alter the definition of
the term Pro Rata Share or Asset Interest, (iii) extend the maturity of any
Purchased Receivable or reduce any fee payable by any Seller to the Purchasers,
(iv) alter the definition of the term Required Purchasers or alter, amend or
modify this Section 14.8, (v) alter the term Purchase Price or is component
parts , (vi) release any Seller or other Person from its obligations under this
Agreement or any other Purchase Document (including the CACI Performance
Undertaking and the Intercreditor Agreement), (vii) release the general security
interest granted herein to the Administrative Agent, for the benefit of the
Purchasers, in the Purchased Receivables (unless such release relates to a sale
or other disposition of assets permitted under the terms of this Agreement) or
(viii) release or terminate any Account Control Agreement; provided that the
Administrative Agent may amend, alter or modify any fee letter executed in
connection with this Agreement without consent of the other Purchasers.
Notwithstanding anything to the contrary herein, no Defaulting Purchaser shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Purchaser or each affected Purchaser may be effected with the
consent of the applicable Purchasers other than Defaulting Purchasers), except
that (x) the Commitment of any Defaulting Purchaser may not be increased or
extended without the consent of such Purchaser and (y) any waiver, amendment or
modification requiring the consent of all Purchasers or each affected Purchaser
that by its terms affects any Defaulting Purchaser disproportionately adversely
relative to other affected Purchasers shall require the consent of such
Defaulting Purchaser.  

Section 14.9Accounting Treatment; Non-Reliance.  Each Seller agrees and
acknowledges that (i) it is a sophisticated party in relation to this Agreement;
(ii) it has made its own independent decision to enter into the Agreement, the
other Purchase Documents to which it is a party and the transactions
contemplated hereby and thereby and, in connection therewith, has obtained such
independent accounting, legal, tax, financial and other advice as it deems
necessary and appropriate (including, without limitation, as to the appropriate
treatment of such transactions for accounting, legal, tax and other purposes)
and (iii) it has not relied upon any representation or advice from the
Administrative Agent, any Purchaser, any of their affiliates or any of their
respective directors, officers, employees, contractors, counsel, advisors or
other representatives in this regard.

Section 14.10Third Party Rights.  Other than as specifically provided in this
Agreement, no Person not a party to this Agreement shall be deemed a third party
beneficiary hereof, provided that each Participant is an intended third party
beneficiary of, and entitled to rely on, Section 14.1.

Section 14.11Counterparts.  Each Purchase Document may be executed in any number
of counterparts, and by the different parties thereto on separate counterparts;
each such counterpart shall be deemed an original and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.  A
facsimile or electronic copy of an executed counterpart of this Agreement shall
be effective as an original for all purposes.

Section 14.12Entire Agreement.  The Purchase Documents constitute the entire
agreement between the parties hereto in relation to the transactions
contemplated hereby, and supersede all previous proposals, agreements and other
written and oral communications in relation thereto.

51

 

--------------------------------------------------------------------------------

 

Section 14.13Exclusion of Liability.  To the extent permitted by applicable Law,
no Seller shall assert, and each Seller hereby waives, any claim against the
Administrative Agent, the Purchaser and their affiliates, members of the board
of directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any other Purchase Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any purchase or the use of the proceeds thereof
or any act or omission or event occurring in connection therewith, and each
Seller hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

Section 14.14Invalidity.  If at any time any provision of the Purchase Documents
shall be adjudged by any court or other competent tribunal to be illegal,
invalid or unenforceable, the validity, legality, and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired, and
the parties hereto will use their best efforts to revise the invalid provision
so as to render it enforceable in accordance with the intention expressed in
this Agreement.

Section 14.15Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York without regard to the
principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).

Section 14.16Consent to Jurisdiction.  Any litigation based hereon, or arising
out of, under or in connection with this Agreement or any other Purchase
Document, shall be brought and maintained in the courts of the State of New York
sitting in New York County, New York or in the United States district court for
the Southern District of New York; provided, any suit seeking enforcement
against any Receivables or other property may be brought, at the Administrative
Agent’s option, in the courts of any jurisdiction where such Receivables or
other property may be found.  Each Seller hereby expressly and irrevocably
submits to the jurisdiction of the courts of the State of New York sitting in
New York County, New York and of the United States district court for the
Southern District of New York for the purpose of any such litigation.  Each
Seller further irrevocably consents to the service of process by registered
mail, postage prepaid, to the address specified in Section 14.4 or by personal
service within or without the State of New York.  Each Seller expressly and
irrevocably waives, to the fullest extent permitted by Law, any objection which
it may now or hereafter have to the laying of venue of any such litigation
brought in any such court and any claim that any such litigation has been
brought in an inconvenient forum.

Section 14.17WAIVER OF JURY TRIAL.  EACH SELLER, THE ADMINISTRATIVE AGENT AND
EACH PURCHASER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER
PURCHASE DOCUMENT OR ANY APPLICATION, INSTRUMENT, DOCUMENT, AMENDMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER PURCHASE DOCUMENTS, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

Section 14.18USA Patriot Act.  The Administrative Agent hereby notifies each
Seller that pursuant to the requirements of the USA PATRIOT Improvement and
Reauthorization Act, Title III of Pub. L. 109-177 (signed into law March 9,
2009), as amended from time to time (the “PATRIOT Act”), it

52

 

--------------------------------------------------------------------------------

 

and each Purchaser is required to obtain, verify, and record information that
identifies each Seller, which information includes the name and address of each
Seller and other information that will allow it and such Purchaser to identify
each Seller in accordance with the PATRIOT Act.

Promptly following any reasonable request therefor, each Seller shall deliver to
the Administrative Agent and each Purchaser all documentation and other
information required by bank regulatory authorities requested by the
Administrative Agent or any Purchaser for purposes of compliance with applicable
“know your customer” requirements under the PATRIOT Act, the Beneficial
Ownership Rule or other applicable anti-money laundering laws, rules and
regulations.

Section 14.19Confidentiality.  Each party hereto agrees to hold the Purchase
Documents, the transactions contemplated thereby and all non-public information
received by it in connection therewith from any other party hereto or its agents
or representatives in confidence and agrees not to provide any Person with
copies of this Agreement or such non-public information other than to (a) its
affiliates and any officers, directors, members, managers, employees or outside
accountants, auditors or attorneys of such party or its affiliates, (b) any
prospective or actual assignee or participant which (in each case) has signed a
confidentiality agreement containing provisions substantively identical to this
Section 14.19 or has agreed to be subject to the terms of this Section 14.19,
(c) credit support providers if they agree to hold it confidential pursuant to
customary commercial terms, (d) Governmental Authorities with appropriate
jurisdiction (including filings required under securities Laws) and (e)
appropriate filings under the UCC.  Notwithstanding the above stated
obligations, the parties hereto will not be liable for disclosure or use of such
information which: (i) was required by Law, including pursuant to a valid
subpoena or other legal process, (ii) is disclosed or used in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Purchase Document or the enforcement of
rights hereunder or thereunder, (iii) was in such Person’s possession or known
to such Person prior to receipt or (iv) is or becomes known to the public
through disclosure in a printed publication (without breach of any of such
Person’s obligations hereunder).

Section 14.20Additional Sellers.  From time to time during the term of this
Agreement, CACI may request that one or more of its Subsidiaries organized in
the United States be added as an additional seller (each, an “Additional
Seller”) under this Agreement. Any such request shall be made by the Seller
Representative to the Administrative Agent and the Purchasers, and provided that
the Additional Seller Conditions Precedent are satisfied (as determined by each
Purchaser in its sole and absolute discretion), the Administrative Agent (at the
direction of the Purchasers) shall approve any such request. In the event that
any such request is approved, prior to becoming an Additional Seller such
approved Affiliate must execute a Joinder Agreement and deliver the same to the
Administrative Agent and the Purchasers.  Once an Affiliate has been added as an
Additional Seller hereunder, such Additional Seller shall be a Seller hereunder,
and each reference in this Agreement to “Seller” or “Sellers” shall also mean
and be a reference to such Additional Seller.

Section 14.21Termination of Approved Obligor.  Following the occurrence of an
Approved Obligor Termination Event, the Administrative Agent may, and shall, at
the direction of the Required Purchasers, revoke its approval of the relevant
Approved Obligor without providing any prior written notice to the Seller
Representative or any other Person.  Once the Administrative Agent has revoked
its approval of an Approved Obligor, such Person shall immediately cease to be
an Approved Obligor hereunder (except with respect to outstanding Purchased
Receivables) and the Administrative Agent shall provide an updated copy of
Schedule A-1 to the Seller Representative reflecting the then-current Approved
Obligors.

53

 

--------------------------------------------------------------------------------

 

Section 14.22Addition of Approved Obligor.  From time to time during the term of
this Agreement, the Seller Representative may request that one or more account
debtors be added as an additional Approved Obligor under this Agreement.  Any
such request shall be made by the Seller Representative to the Administrative
Agent and the Purchasers and shall include a proposed Approved Obligor Buffer
Period.  The Purchasers shall, in their absolute discretion, determine whether
or not to accept any such request.  Once each Purchaser has provided written
approval of a proposed Approved Obligor to the Seller Representative and the
Administrative Agent, such Person shall immediately become an Approved Obligor
hereunder, and the Administrative Agent shall provide an updated copy of
Schedule A-1 to the Seller Representative reflecting the then-current Approved
Obligors.

Section 14.23

Designated Projects.  From time to time during the term of this Agreement, the
Seller Representative may, in its sole discretion, (i) designate projects with
respect to Approved Obligors as additional Designated Projects under this
Agreement and (ii) remove the “Designated Project” designation from
then-Designated Projects.  Upon not less than two (2) Business Days’ prior
written notice to the Administrative Agent from the Seller Representative of the
addition or removal of any project as a “Designated Project”, such project shall
become a Designated Project hereunder or cease to be a Designated Project
hereunder, as applicable, and the Administrative Agent shall provide an updated
copy of Schedule A-2 to the Seller Representative reflecting the then-current
Designated Projects.  For the avoidance of doubt, such addition or removal of
the “Designated Project” designation shall have no effect on the eligibility of
Purchased Receivables already purchased by the Administrative Agent as of the
effective date of such addition or removal.

Section 14.24Optional Repurchase of Purchased Receivables.  Notwithstanding any
other provisions in this Agreement, any Seller shall have the right after
receiving notice from the Administrative Agent pursuant to Section 5.4, upon not
less than five (5) Business Days’ notice to the Administrative Agent, to
repurchase any outstanding Overdue Receivable arising from the failure of an
Approved Obligor to pay the Overdue Receivable within sixty (60) days of the
terms of a Contract at a repurchase price equal to the fair market value of such
Overdue Receivable, which fair market value shall be calculated in the
reasonable discretion of the Administrative Agent (it being understood, for the
avoidance of doubt, that, under certain circumstances, the fair market value of
any Overdue Receivable may be higher than its original Net Face Value).

[Remainder of page intentionally left blank]

 

54

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their
undersigned, duly authorized officers on the date first above written:

SELLER REPRESENTATIVE:

 

CACI INTERNATIONAL INC, as Seller Representative

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

SELLERS:

 

 

CACI TECHNOLOGIES, LLC, as a Seller

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

CACI NSS, LLC, as a Seller

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

CACI, INC. - FEDERAL, as a Seller

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

CACI PREMIER TECHNOLOGY, LLC, as a Seller

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

CACI-ISS, LLC, as a Seller

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

--------------------------------------------------------------------------------

 

 

 

SIX3 INTELLIGENCE SOLUTIONS, LLC, as a Seller

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI ENTERPRISE SOLUTIONS, LLC, as a Seller

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI, LLC - COMMERCIAL, as a Seller

 

By /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

 

 

 




 

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

MUFG Bank, Ltd.,

as Administrative Agent

 

By: /s/ Richard Gregory Hurst

Name: Richard Gregory Hurst

Title: Managing Director

 

 

 




 

 

--------------------------------------------------------------------------------

 

 

PURCHASERS:

 

MUFG Bank, Ltd.,

as Purchaser

 

By: /s/ Richard Gregory Hurst

Name: Richard Gregory Hurst

Title: Managing Director

 

Address:

MUFG Bank, Ltd.

1221 Avenue of the Americas

New York, New York 10020

Attn: R. Gregory Hurst

Email: rhurst@us.mufg.jp

 

With a copy to

MUFG Bank, Ltd.

1221 Avenue of the Americas

New York, New York 10020

Attn: Amy Mellon

Email: amellon@us.mufg.jp

 

 